           Case 7:16-cv-08043-CS Document 353
                                          352 Filed 12/23/20
                                                    12/22/20 Page 1 of 34
                                                                       16



                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK

      S&R DEVELOPMENT ESTATES, LLC,
                                                 Plaintiff,
                                                                                   12/23/20
                    v.
                                                                  No. 7:16-cv-08043-CS-PED
      TOWN OF GREENBURGH, NEW YORK,
                                               Defendant.


                          PROPOSED AMENDED JOINT PRETRIAL ORDER

    The parties submit the following proposed amended joint pre-trial order:

 1. Full caption of the action.

    The full caption of the case is above.

 2. Identification of trial counsel.

Patrick Strawbridge                           Daniel S. Moretti
CONSOVOY MCCARTHY PLLC                        James M. Woolsey III
Ten Post Office Square                        Tina S. Bhatt
8th Floor South PMB #706                      LANDMAN CORSI BALLAINE & FORD P.C.
Boston, MA 02109                              120 Broadway, 13th Floor
T: (617) 227-0548                             New York, NY 10271
patrick@consovoymccarthy.com                  T: (212) 238-4800
                                              F: (212) 238-4848
Bryan Weir                                    dmoretti@lcbf.com
Alexa R. Baltes                               jwoolsey@lcbf.com
Daniel Shapiro                                tbhatt@lcbf.com
CONSOVOY MCCARTHY PLLC
1600 Wilson Blvd., Suite 700                  Attorneys for Defendant
Arlington, VA 22201
T: (703) 243-9423
F: (703) 243-8696
bryan@consovoymccarthy.com
lexi@consovoymccarthy.com
daniel@consovoymcarthy.com


Attorneys for Plaintiff




                                                 1
         Case 7:16-cv-08043-CS Document 353
                                        352 Filed 12/23/20
                                                  12/22/20 Page 2 of 34
                                                                     16



3. Brief statement concerning subject matter jurisdiction.

        Plaintiffs’ claims arise under the federal laws 42 U.S.C. §3604 and 42 U.S.C. §1983. The Court

thus has subject matter jurisdiction under 28 U.S.C. §§1331, 1343(a)(3), and 1343(a)(4). Defendant

agrees that the Court has subject matter jurisdiction.

4. Brief summary of the parties’ claims and defenses to be tried.

        A. Plaintiff’s summary of claims.

        The following claims against Defendant will be tried:

               Count I: The Town violated the Fair Housing Act by making housing unavailable
                because of familial status. 42 U.S.C. §3604.

               Count III: The Town violated the Fair Housing Act by making housing unavailable
                because of race. 42 U.S.C. §3604

               Count IV: The Town violated the Fair Housing Act by making housing unavailable,
                which caused a disparate impact on families with children. 42 U.S.C. §3604

               Count VI: The Town violated the Fair Housing Act by making housing unavailable,
                which caused a disparate impact on racial minorities. 42 U.S.C. §3604

               Count VIII: The Town violated the Equal Protection Clause by intentionally
                discriminating against racial minorities. 42 U.S.C. §1983.

        The following claims were previously asserted against Defendant and will not be tried:

               Count IX: Violation of substantive due process under 42 U.S.C. §1983.

               Count X: Violation of procedural due process under 42 U.S.C. §1983.

        B. Defendant’s summary of defenses.

        The following defenses will be tried:

             1. S&R’s claims are barred by the statute of limitations. 42 U.S.C. § 3613(a)(1)(A); 42
                U.S.C. § 1983.

             2. The evidence fails to prove that the Town made housing unavailable to either families
                with children or racial minorities.

             3. The evidence fails to prove that animus toward either families with children or racial
                minorities was a motivating factor.


                                                   2
         Case 7:16-cv-08043-CS Document 353
                                        352 Filed 12/23/20
                                                  12/22/20 Page 3 of 34
                                                                     16



             4. The evidence fails to prove that the Town knowingly acted in response to community
                pressure that it understood to be motivated by animus toward either families with
                children or racial minorities.

             5. The Town’s actions with respect to the Property did not perpetuate segregation.

             6. The evidence fails to prove that the challenged conduct resulted in a disparate impact
                or disproportionate effect on either families with children or racial minorities.

             7. The evidence fails to prove that S&R was treated differently from other similarly-
                situated developments based on race without any rational basis.

             8. The Town had legitimate, non-discriminatory reasons for its actions.

             9. The Town’s actions did not proximately cause S&R’s alleged damages.

           10. S&R did not suffer lost profits.

           11. S&R is not entitled to damages for the Troys’ diverted time.

           12. S&R failed to mitigate or otherwise act to lessen or reduce the alleged damages.

           13. S&R’s alleged damages resulted from its own culpable conduct and unclean hands.

           14. S&R’s alleged damages are speculative and unsupported by the evidence.

           15. The evidence does not support an award of punitive damages.

           16. The Town reserves the right to assert additional defenses based on the specific claims
               and issues asserted by Plaintiff at trial.

        The following defenses were previously asserted by Defendant and will not be tried:

                defenses asserted solely in response to S&R’s dismissed due process claims; subject
                matter jurisdiction; immunity defenses; standing; that the challenged actions do not
                constitute a policy, practice, or custom for purposes of the first element of the FHA
                disparate impact claim; ripeness; abstention; waiver; laches; estoppel; mootness.

5. Jury demand.

        Plaintiff has demanded a jury trial, see Doc. 78, and Defendant agrees that the case will be tried

to a jury. The Court has set the trial for 15 days. See Minute Entry (Sept. 29, 2020).

6. Magistrate judge.

    The parties have not consented to trial of the case by magistrate judge.




                                                    3
        Case 7:16-cv-08043-CS Document 353
                                       352 Filed 12/23/20
                                                 12/22/20 Page 4 of 34
                                                                    16



7. Stipulations or agreed statements of fact or law.

  The parties do not have any agreed statements of fact or law at this time.

8. Witness list and summary of testimony.

       A. Plaintiff’s witness list.

   Plaintiff intends to call the following witnesses at trial:

         (1) Rick Troy: S&R’s purchase of the Property; S&R’s decision to develop it with multi-
   family housing; S&R’s meetings with Town officials and residents; the Town’s various efforts to
   prevent S&R from developing the Property; opposition from the Edgemont community; and the
   damages that S&R has incurred as a result of the Town’s efforts.

         (2) Steve Troy: S&R’s purchase of the Property; S&R’s decision to develop it with multi-
   family housing; S&R’s meetings with Town officials and residents; the Town’s various efforts to
   prevent S&R from developing the Property; opposition from the Edgemont community; and the
   damages that S&R has incurred as a result of the Town’s efforts.

        (3) Paul Feiner: The Town’s various efforts to prevent S&R from developing the
   Property; the Edgemont community and its opposition to S&R developing the Property;
   Edgemont’s incorporation efforts; and the Fortress Bible case.

        (4) Francis Sheehan: The Town’s various efforts to prevent S&R from developing the
   Property; the Edgemont community and its opposition to S&R developing the Property;
   Edgemont’s incorporation efforts; and the Fortress Bible case.

         (5) Jim Ryan: The Town’s approval process; S&R’s proposal to build affordable housing
   on the Property and the Town’s treatment of that proposal; JMC’s work for S&R; and S&R’s
   attempts to move forward with developing the Property after site plan approval.

         (6) Geoff Loftus: The Edgemont Community Council, its opposition to S&R developing
   the Property, and Edgemont incorporation.

          (7) Victoria Kniewel: The Edgemont Union Free School District’s capacity, the data the
   district maintains concerning its student population, and the district’s communications with
   Town officials.

          (8) Sue Shirken: The Edgemont Union Free School District’s capacity, data the district
   maintains concerning its student population, and the district’s communications with Town
   officials.

         (9) Mark Stellato: The Town’s first rezoning of the Property.




                                                    4
    Case 7:16-cv-08043-CS Document 353
                                   352 Filed 12/23/20
                                             12/22/20 Page 5 of 34
                                                                16



       (10)     Town 30(b)(6): The Town’s approval of the comparator properties; the Town’s
possession of data concerning the school district; multifamily housing in Greenburgh; the Town’s
disclaimed reasons for why it rezoned the Property.

      (11)       Andy Beveridge (Expert): The racial makeup of the Town’s various
communities; the location of affordable-housing units in the Town and the Town’s racial
segregation; the impact on protected groups caused by the Town blocking S&R’s market-rate and
affordable-housing proposals.

    (12)      Patrick Craig (Expert): The damages that S&R has suffered as a result of the
Town blocking S&R’s market-rate and affordable-housing proposals.

      (13)     Terri Belkas-Mitchell (Expert): The damages that S&R has suffered as a result
of the Town blocking S&R’s affordable-housing proposal.

    (14)      Tim Van Noy (Expert): The damages that S&R has suffered as a result of the
Town blocking S&R’s market-rate and affordable-housing proposals.

    B. Defendant’s witness list.

       1. The Town expects to call the following witnesses at trial:

      (1) Paul Feiner, Town Supervisor: his duties and responsibilities; the operation of the
Town, its budget, and the various Town Departments and Boards; the Town's history of support
for diversity, including inclusionary zoning practices and support for public, affordable, and
workforce (“affordable”) housing; the Town’s support for and purchases of property for open
space preservation and parks, including the Greenburgh Nature Center (“GNC”) and the 1996-
1997 public discussion and Town enactment of a Conservation District overlay; Dromore Road;
the Central Avenue Mixed-Use Impact (“CA”) District; community concerns with respect to
Central Avenue development, property assessments, taxes, and the schools; the 2006-2007
proposed Moratorium; the Town’s relationship with respect to the various school districts within
the Town; S&R Development Estate’s (“S&R”) various proposals for 1 Dromore Road (“the
Property”), including S&R’s proposals to donate the Property; his interactions and
communications with S&R and its representatives; the 2007 zoning map change and 2012 map
amendments; the Property’s Restrictive Covenants; his communications and interactions with
representatives of the GNC, the Sisters of the Blessed Sacrament (“Sisters”), the Edgemont
Community Council (“ECC”), the Edgemont School District, and other Town groups and
individuals; the development and contents of the 2016 Comprehensive Plan; and the Edgemont
incorporation effort, and any other topics covered in his depositions.

       (2) Francis Sheehan, Town Councilmember: the operation of Town government; Town
zoning and planning policies and procedures; the Town’s role in the development of affordable
housing; the role and responsibilities of the Greenburgh Housing Authority (“GHA”); diversity
in the Town; the Town’s support for and purchases of property for open space preservation and
parks, including the GNC; the Town’s relationship with respect to the various school districts in
the Town; the CA District; community concerns with respect to Central Avenue development,
property assessments, taxes, and the schools; the 2006-2007 proposed Moratorium; S&R’s



                                             5
    Case 7:16-cv-08043-CS Document 353
                                   352 Filed 12/23/20
                                             12/22/20 Page 6 of 34
                                                                16



various proposals for the Property, including S&R’s proposals to donate the Property; S&R’s
various site plan applications; the Edgemont Community Council (“ECC”) and other Town civic
associations; the 2007 zoning map change; the development and enactment of the Town’s 2008
zoning legislation affecting the CA District; the Town's 2012 zoning map amendments; the
development and contents of the 2016 Comprehensive Plan; the Zoning Map notation
concerning the Property; Dromore Road; and the Restrictive Covenants on the Property, and any
other topics covered in his depositions.

       (3) Steve Bass, Former Town Councilmember: the operation of Town government; the
GNC; the CA District; community concerns with respect to Central Avenue development,
property assessments, taxes, and the schools; the 2006-2007 proposed Moratorium; the ECC and
other civic associations; S&R’s 2006-2007 proposals for the Property, including its donation
proposals and its 2007 site plan application; his interactions and communications with S&R and
its representatives; and the 2007 zoning map change, and any other topics covered in his
deposition.

       (4) Garrett Duquesne, Town Commissioner of DCDC: the operation, practices, and
procedures of the DCDC, including SEQRA review and the site plan approval process; Town
zoning, planning, and demographics; the Town's role in the development of multi-family and
affordable housing; the CA District; the development and contents of the 2016 Comprehensive
Plan; S&R’s various site plan applications; Dromore Road; the approval of S&R's site plan and
the status of S&R’s proposed project thereafter through the present; various financial grants and
grant programs administered by the Town; the Mortgage data addressed in his Declaration; and
the Restrictive Covenants, and any other topics covered in his depositions or declarations.

      (5) Thomas Madden, Former Town Commissioner of the Department of Community
Development and Conservation (“DCDC”): the operation, practices, and procedures of the
DCDC, including SEQRA review and the site plan approval process; Town zoning and planning;
the Town's role in the development of multi-family and affordable housing; the CA District; the
2006-2007 Proposed Moratorium; S&R’s various site plan applications; his communications and
interactions with S&R and its representatives; Dromore Road; the 2007 zoning map change; the
development and enactment of the Town’s 2008 zoning legislation affecting the CA District; the
2012 map amendments; the development of the 2016 Comprehensive Plan and the subjects
addressed therein; the Restrictive Covenants on the Property, and any other topic covered in his
deposition or declaration.

       (6) Hugh Schwartz, Member, Town Planning Board: Planning Board procedures and
practices, including SEQRA review and the site plan approval process; Town zoning and
planning; the CA District; community concerns with respect to Central Avenue development,
property assessments, taxes, and the schools; the 2006-2007 proposed Moratorium; the ECC and
other civic associations; the Property and S&R’s various site plan applications; Dromore Road;
multifamily and affordable housing in the Town, including the development and enactment of
the Town’s 2008 zoning legislation affecting the CA District; the Town's 2012 zoning map
amendments; the Restrictive Covenants on the Property; the development and contents of the
2016 Comprehensive Plan; and the Edgemont incorporation effort, and any other topics covered
in his deposition or declaration.




                                             6
    Case 7:16-cv-08043-CS Document 353
                                   352 Filed 12/23/20
                                             12/22/20 Page 7 of 34
                                                                16



        (7) Richard Troy, Principal and Managing Member, S&R Development Estates LLC
(“S&R”): his background, education, and legal and real estate experience; the formation of S&R;
the 2004 Operating Agreement of Dromore, LLC (“Operating Agreement”); the litigation against
Philip Thomas, negotiations and the settlement thereof; due diligence activities and findings
related to the Property and its valuation prior to the execution of the Operating Agreement up to
and including S&R’s purchase of the Property from Philip Thomas in May 2006 and thereafter,
including the Restrictive Covenants on the Property; S&R’s title insurance policy; S&R’s
development rights with respect to the Property, 2004 to the present; S&R’s actions and
intentions with respect to development of the Property, 2004 to the present, including, but not
limited to, all communications with its agents, representatives, consultants and potential buyers,
investors and lenders, the Town and its residents, including, but not limited to, site plan
applications; S&R’s discrimination claims; S&R's damage claims; S&R’s current and prior
litigations and proceedings over the Property, including litigations against the Town; his
testimony in the current and all prior litigations and proceedings over the Property; and S&R’s
litigation and settlement with the Sisters, and any other topic covered in his depositions or
affidavits.

        (8) Stephen Troy, Principal, S&R: his background, education, and legal and real estate
experience; the formation of S&R; the 2004 Operating Agreement of Dromore, LLC (“Operating
Agreement”), including, but not limited to, communications with Philip Thomas; the litigation
against Philip Thomas, negotiations and the settlement thereof; due diligence activities and
findings related to the Property and its valuation prior to the execution of the Operating
Agreement up to and including S&R’s purchase of the Property from Philip Thomas in May 2006
and thereafter, including the Restrictive Covenants on the Property; S&R’s title insurance policy;
S&R’s development rights with respect to the Property, 2004 to the present; S&R’s actions and
intentions with respect to development of the Property, 2004 to the present, including, but not
limited to, all communications with its agents, representatives, consultants and potential buyers,
investors and lenders, the Town and its residents, including, but not limited to, site plan
applications; S&R’s discrimination claims; S&R's damage claims; S&R’s current and prior
litigations and proceedings over the Property, including litigations against the Town; his
testimony in the current and all prior litigations and proceedings over the Property; and S&R’s
litigation and settlement with the Sisters, as well as any other topic covered in his deposition.

      (9) Howard Gelbtuch, Greenwich Realty Advisors, Inc.: his work in connection with the
Property both as an appraiser and a real estate broker; his communications with S&R and with
various potential investors and/or joint venture partners on behalf of S&R; his communications
with S&R regarding the potential tax benefits of a conservation easement donation of the
Property; the usual and customary due diligence investigations conducted by real estate investors
or lenders in connection with their consideration of properties for investment or purchase, and
any other topic covered in his deposition.

      (10)      Alexander Roberts, Executive Director, Community Housing Innovations:
affordable housing in Westchester County; obstacles to affordable housing development;
affordable housing funding; affordable housing in the Town; his work with the Town in the
development of affordable housing; the County’s model zoning ordinance; the Town’s zoning
laws; communications and interactions with S&R and the Town concerning S&R’s affordable
housing site plan application, including demographic analyses of the Greenville CDP and



                                             7
    Case 7:16-cv-08043-CS Document 353
                                   352 Filed 12/23/20
                                             12/22/20 Page 8 of 34
                                                                16



comparisons with surrounding areas; S&R’s proposed affordable housing plan and his
contemplated co-development partnership with S&R; options, including timing, for financing of
S&R’s proposed affordable housing development; communications with S&R regarding the rents
to be charged in its proposed affordable housing development, and any other topic covered in
his deposition.

      (11)       Victor Carosi, Former Town Commissioner of Public Works: Dromore Road;
his communications and interactions with S&R’s representatives, Town officials and staff with
respect to the Property, including the matter of a road permit, and any other topic covered in his
deposition.

      (12)        John Madeo, Executive Vice President, Mountco: financing and development
of affordable housing in Westchester County; S&R’s claims for damages with respect to its
proposed development of affordable housing on the Property, including various site plan
applications, the Restrictive Covenants, and the likelihood of LIHTC financing, as well as other
subjects covered in his reports and deposition.

       (13)      Jonathan Bernz, President, Hudson Property Advisors LLC: his appraisals of
S&R’s Property, including its current market value, his analysis of S&R’s Property appraisals, as
well as other subjects covered in his reports and deposition.

      (14)       Frank Cantatore, President, Cantatore Industries: S&R’s due diligence before
acquiring an interest in the Property; S&R’s 2007 site plan application; the Restrictive Covenants,
and S&R’s claims for damages, as well as other subjects covered in his reports and deposition.

      (15)       William A.V. Clark, Ph.D., U.C.L.A. Professor: S&R’s disparate treatment and
disparate impact claims, including all subjects covered in his reports and deposition.

       2. The Town may call the following witnesses at trial if the need arises:

      (16)       Mark Stellato (possibly by designation), Former Commissioner of DCDC: the
operation, practices, and procedures of the DCDC, including SEQRA review and the site plan
approval process; Town zoning and planning; the Town's role in the development of multi-family
and affordable housing; the 2006-2007 Town discussions about updating the Comprehensive
Plan and revising the zoning code; the CA District; the 2006-2007 proposed Moratorium; and the
2007 zoning map change.

       (17)      Eve Bunting Smith, Acting Chair, Zoning Board of Appeals (“ZBA”): the role,
practices and procedures of the ZBA; and the 2007 ZBA hearings and ruling on the Property.

     (18)    Rohan Harrison, ZBA Member: the role, practices and procedures of the ZBA;
the 2007 ZBA hearings and ruling on the Property.

      (19)       John Lucido, Former Town Building Inspector: the operations of the Town's
building department; the Town’s process and requirements for obtaining a building permit; and
his communications and interactions with S&R’s representatives, Town officials and other staff
with respect to the Property.


                                              8
    Case 7:16-cv-08043-CS Document 353
                                   352 Filed 12/23/20
                                             12/22/20 Page 9 of 34
                                                                16




       (20)      Richard Fon, Town Superintendent of Public Works: Dromore Road and
existing development in the area; usual and customary developer practices and sequencing for
residential development in the Town; and his communications and interactions with S&R’s
representatives, Town officials and other staff with respect to the Property, and any other topic
covered in his declaration.

       (21)      Edye McCarthy, Town Assessor: the assessed value and fair market value of
the Property from 1990s to the present; tax petitions and/or tax certiorari proceedings involving
the Property; land values, generally, throughout the Town; assessed values of other multifamily
and single family properties within the Town, including affordable and workforce housing; the
practices and procedures of the Assessor and developers in connection with the development of
affordable and workforce housing in the Town; town-wide revaluation and reassessment, and any
other topic covered in her declaration.

      (22)      Vincent Ferrandino, Ferrandino & Associates Inc.: affordable housing in the
Town, including all matters discussed in the May 1996 Affordable Housing Study (Exhibit 513);
and the development of the Town’s 2016 Comprehensive Plan.

      (23)       William Lawyer (possibly by designation), Former Executive Director of the
GNC: the GNC’s mission, programs, operation, organization, and community usage; the history
of the Town’s various open space acquisitions, including the GNC, and their value to the
community; the 1996-1997 public discussion and Town enactment of the Conservation District
overlay in the Dromore Road area; the Property and its zoning history; his communications and
interactions with S&R and its representatives, GNC representatives, Town officials, and others
in connection with S&R’s proposed donation of the Property; and his 2007 submission on behalf
of the GNC to the ZBA regarding the Property.

      (24)       Michael Sims, Former President of the GNC Board: the GNC mission,
programs, operation, organization, and community usage; the GNC grounds and the surrounding
neighborhood; his communications and interactions with S&R and its representatives, GNC
representatives, Town officials, and others over S&R’s various proposals with respect to the
Property, including its 2007 proposed donation of the Property.

      (25)       Margaret Tjimos Goldberg, Former GNC Board of Directors President and
Executive Director: the GNC’s mission, programs, operation, organization, and community
usage; the GNC grounds and the surrounding neighborhood; her communications and
interactions with S&R and its representatives, GNC representatives, Town officials, and others
regarding the Property, including the Restrictive Covenants on the Property.

       (26)       Robert Bernstein, Member and President, Edgemont Community Council
(ECC): his involvement in community affairs; the 2006-2007 proposed Moratorium; S&R’s 2007
donation proposal; his communications and interactions with S&R or its representatives, Town
officials and others regarding the Property; the 2012 zoning map amendments; his and the ECC’s
communications with the Town regarding the development and contents of the 2016
Comprehensive Plan; Ross v. Town of Greenburgh et al; the Restrictive Covenants, including




                                             9
    Case 7:16-cv-08043-CS Document 353
                                   352 Filed 12/23/20
                                             12/22/20 Page 10 of 34
                                                                 16



related litigation and the settlement thereof; and Edgemont incorporation efforts, and any other
topic covered in his depositions.

      (27)       Michelle McNally, Member and Former President, ECC, Former member,
Edgemont School Board: her participation in the 1996-1997 public discussion of the Town’s
enactment of a Conservation District in the Dromore area; school budget and other school issues
and related resident taxpayer concerns; the 2006-2007 proposed Moratorium, S&R's 2007
donation proposal; her communications and interactions with S&R, Town officials and others
regarding the Property.

      (28)      Sister Mary Francis Blackmore and/or Sister Mary Angela Jolly, Sisters of
the Blessed Sacrament and residents of Dromore Road: the history and reason for the Nuns’
move to Dromore Road; the Restrictive Covenants on the Property; and their 2019 settlement
with S&R, as well as any other topics covered in their depositions.

      (29)       Gary Spilatro, Architect: the services performed for S&R in connection with
the Property’s appraisal; communications and interactions with S&R and its appraiser, Howard
Gelbtuch, with respect to the Property.

      (30)       John Sullivan, Sullivan Architecture, PC: his development experience in the
Town, including sequence and timing of site plan approvals; his work for S&R in connection with
the Property, including all communications with S&R’s, its representatives, and the Town; S&R’s
February 2, 2007 site plan application and subsequent applications; Dromore Road, the
Monastery and the GNC, as well as any other topic covered in his deposition.

      (31)       Gary Warshauer, Warshauer Mellusi Warshauer Architects PC: his experience
as an affordable housing architect; architectural guidelines under HCR; affordable housing
funding; the Town’s site plan approval process; the architectural services he has provided to S&R;
and his communications and interactions with S&R, its representatives and the Town regarding
the Property, as well as any other topic covered in his deposition.

      (32)        James Ryan, Principal, JMC: his experience as an engineer for developments in
the Town, including his experiences with the Town Planning Board; his work on S&R’s site plan
applications for the Property; his communications and interactions with S&R, its representatives,
Town officials, and the Town Planning Board regarding the Property, including Town approval
of the site plan, Dromore Road, the restrictive covenants, and the status of S&R’s project up
through the present, including any other topic covered in his deposition or affidavit.

      (33)      Jeffrey Mitzner, Senior Vice President, First American Title Insurance
Company: the First American Title Insurance policy on S&R’s Property, including amendments
thereto; communications with S&R or its representatives with respect to the Property and its
Restrictive Covenants, and any related topics covered in his deposition.

       (34)    Teuta Ahmedi, Former Assistant to Philip Thomas: her communications with
Philip Thomas with respect to the Property and S&R.




                                             10
        Case 7:16-cv-08043-CS Document 353
                                       352 Filed 12/23/20
                                                 12/22/20 Page 11 of 34
                                                                     16



          (35)        Janet Giris, Delbello, Donellen, Weingarten, Wise & Wiederkerh, LLP and
    former Deputy Town Attorney: the 1996-1997 public hearings and Town enactment of the
    Conservation District overlay in the Dromore Road area; her communications and interactions
    with the Town regarding the Property; non-privileged facts and communications in connection
    with her representation of S&R, including S&R’s donation proposal and its February 2, 2007 site
    plan application.

           (36)       Susan Shirken, Assistant Superintendent, Edgemont Union Free School
    District: student enrollments; the student population; District class size norms, practices and/or
    policies; school building capacity and space utilization; school budgets, capital bonds, and school
    finances, including revenues and expenditures; the Edgemont tax base; tax certioraris; the 2006-
    2007 reports of the District Government & Demographic Committee; and communications with
    the Town regarding these matters, and any other topic covered in her deposition.

          (37)         Victoria Kniewel, Superintendent of Schools, Edgemont Union Free School
    District: the operation and management of the Edgemont School District from 2013 to the
    present; the process for selecting school board members; the Town’s relationship to the District;
    District class size norms, practices and/or policies; school building capacity and space utilization;
    school budgets, capital bonds, and school finances, including revenues and expenditures;
    communications with the Town regarding residential development, zoning and planning; and
    S&R’s proposed project, and any other topic covered in her deposition.

           (38)       Raju Abraham, Executive Director, Greenburgh Housing Authority
    ("GHA"): The mission, history, operations and organization of the GHA, including its
    relationship to the Town; the financing of public housing and issues affecting the operation of
    the GHA and the existence and location of public housing in the Town, and related topics
    covered in his declaration.

          (39)       Michael D’Addio, Principal, Tax & Business, Markum LLP: tax implications
    of S&R’s donation proposal; tax benefits from donations of conservation easements in general;
    and all other subjects covered in his report and deposition.

          (40)       Ren Essene, Chief Data Officer of the Consumer Financial Protection Bureau:
    authentication of HDMA data.

          (41)       Karen Belanger, Executive Director of the Westchester-Putnam School Boards
    Association (WPSBA) of the Westchester-Putnam School Board Association (“WPSBA”):
    authentication of WPSBA data.

          (42)       All witnesses necessary for purposes of foundation, rebuttal and impeachment.

         C. Witness Objections.

      S&R reiterates its prior objection to the scope of the Town’s disclosed witness list, see Docs.
315, 321, and it does not believe the Town’s modest reduction of witnesses from 47 to 41
accomplishes this Court’s direction to the Town to get “the number of defense witnesses and exhibits
down to a realistic and manageable number so that the JPTO serves its purpose of providing notice,”


                                                  11
        Case 7:16-cv-08043-CS Document 353
                                       352 Filed 12/23/20
                                                 12/22/20 Page 12 of 34
                                                                     16



Doc. 322. S&R still believes the Court can and should impose upper boundaries on the Town’s
disclosures. See SEC v. Badian, 822 F. Supp. 2d 352, 366-67 (S.D.N.Y. 2011) (ordering a revised pretrial
disclosure). S&R further objects to Eve Bunting Smith, Rohan Harrison, Sister Mary Francis
Blackmore, Sister Mary Angela Jolly, Ren Essene, and Karen Belanger because the Town did not
identify them as potential witnesses in their Rule 26 disclosures. S&R also objects to portions of the
Town’s experts’ opinions, and has filed motions in limine accordingly. S&R further reserves the right
to object to testimony from the Town’s 41 witnesses as irrelevant, cumulative, or otherwise unhelpful
to the trial of fact.

        The Town reserves all objections to S&R’s witnesses and may object at the time of trial. The
Town further responds that it has made a diligent, good faith effort to reduce the number of witnesses
in this case, in which Plaintiff has made allegations of over ten years of discriminatory conduct,
including claims for compensatory and punitive damages.




                                                  12
             Case 7:16-cv-08043-CS Document 353
                                            352 Filed 12/23/20
                                                      12/22/20 Page 13 of 34
                                                                          16



9. Deposition designations.

                                                      Steven Belasco
       Town Designations                S&R                S&R Counter                    Town Objections
                                      Objections         Designations (if
                                                        Town designations
                                                           are admitted)
               9:10-11:4            Relevance, 403            5:10-6:14                    Relevance, 403
                13:7-22             Relevance, 403             7:3-14                      Relevance, 403
              21:11-22:12           Relevance, 403          13:23-14:20                    Relevance, 403
              23:19-24:14           Relevance, 403           16:23-17:8                    Relevance, 403
              28:11-29:9            Relevance, 403            18:2-19:5                    Relevance, 403
              40:14-41:20           Relevance, 403          20:17-21:10                    Relevance, 403
               55:16-20             Relevance, 403            22:13-18                     Relevance, 403
                68:3-5              Relevance, 403           67:4-68:13            Relevance, 403; if counter-
                                                                                   designation is admitted, the
                                                                                   Town designates 68:19-69:24
              52:14-53:5            Relevance, 403
              86:19-88:7            Relevance, 403
                89:2-11
              90:25-91:13           Relevance, 403
                94:2-8

10. Parties’ exhibit lists.

      S&R reiterates its objections to the scope of the Town’s exhibit list. Despite this Court’s
      instructions that the Town reduce their list to a “reasonable number,” see Doc. 322, the Town has
      gone down from 568 exhibits only to 509 exhibits.1 S&R still believes the Court can and should
      impose upper boundaries on the Town’s disclosures. See SEC v. Badian, 822 F. Supp. 2d 352, 366-
      67 (S.D.N.Y. 2011) (ordering a revised pretrial disclosure).

      The Town again reiterates that it has made a diligent, good faith effort to reduce the number of
      exhibits in this case, in which Plaintiff has made allegations of over ten years of discriminatory
      conduct, including claims for compensatory and punitive damages. The Town further states that
      it was able to reduce its Exhibits by more than ten percent.

      The parties’ revised exhibit lists with corresponding objections are attached as Exhibit A and
      Exhibit B. Both parties reserve the right to use any exhibits on the other party’s exhibit list. The
      fact that a document is on a party's exhibit list does not waive any rights that party has to object
      to the same document. Each party reserves the right to add exhibits with respect to events relevant
      to the case that may arise after the filing of the joint pretrial order.

         1
             The Town first disclosed to S&R the exhibits it was removing late in the afternoon on Friday, December
18.


                                                         13
        Case 7:16-cv-08043-CS Document 353
                                       352 Filed 12/23/20
                                                 12/22/20 Page 14 of 34
                                                                     16




11. Damages statement.

       S&R seeks the following damages for each of its claims:

              Lost profits: up to $14,023,439

              Carrying costs: $1,140,791

              Value of S&R’s principals’ diverted time between 2008 and 2017: $2,720,245

              Punitive damages: to be determined by the jury.

              Prejudgment interest to be determined by the Court.

       S&R’s damages expert Tim Van Noy outlines the methods for calculating S&R’s damages in

detail in his two expert reports, dated July 24, 2019 and August 10, 2019. In addition, S&R will prove

damages for the value of its principals’ diverted time. Between 2008 and 2017, the Town diverted an

average of 600 hours of Rick Troy’s time and 120 hours of Steve Troy’s time each year from other

business endeavors. Rick Troy typically earns about $380 per hour for his work on issues unrelated to

the Property. Steve Troy typically earns about $350 per hour for his work on issues unrelated to the

Property. To account for varying amounts of time the Troys spent on Property-related issues from

year to year for the interest calculations in Schedule 6 of Tim Van Noy’s July 24, 2019 report, S&R

counted the number of Property-related emails they sent and received each year.

       The Town reserves all objections as to S&R’s claims for damages.

12. Less than unanimous verdicts.

       The parties do not consent to a less-than unanimous verdict.

                                                 Respectfully submitted,

/s/ Bryan Weir                                   /s/ Daniel S. Moretti
Patrick Strawbridge                              Daniel S. Moretti
CONSOVOY MCCARTHY PLLC                           James M. Woolsey III
Ten Post Office Square                           Tina S. Bhatt
8th Floor South PMB #706                         LANDMAN CORSI BALLAINE & FORD P.C.
Boston, MA 02109                                 120 Broadway, 13th Floor


                                                   14
          Case 7:16-cv-08043-CS Document 353
                                         352 Filed 12/23/20
                                                   12/22/20 Page 15 of 34
                                                                       16



T: (617) 227-0548                     New York, NY 10271
patrick@consovoymccarthy.com          T: (212) 238-4800
                                      F: (212) 238-4848
Bryan Weir                            dmoretti@lcbf.com
Alexa R. Baltes                       jwoolsey@lcbf.com
Daniel Shapiro                        tbhatt@lcbf.com
CONSOVOY MCCARTHY PLLC
1600 Wilson Blvd., Suite 700          Attorneys for Defendant
Arlington, VA 22201
T: (703) 243-9423
F: (703) 243-8696
bryan@consovoymccarthy.com
lexi@consovoymccarthy.com
daniel@consovoymcarthy.com

Attorneys for Plaintiff

December 22, 2020




                                        15
        Case 7:16-cv-08043-CS Document 353
                                       352 Filed 12/23/20
                                                 12/22/20 Page 16 of 34
                                                                     16



                                CERTIFICATE OF SERVICE
       I hereby certify that on this 22nd day of December 2020, a true and correct copy of the

foregoing was filed with the Clerk of the United States District Court for the Southern District of

New York via the Court’s CM/ECF system, which will send notice of such filing to all counsel who

are registered CM/ECF users.



                                                                   /s/ Tina S. Bhatt
                                                            Tina S. Bhatt
                                                            Landman Corsi Ballaine & Ford P.C.
                                                            120 Broadway, 13th Floor
                                                            New York, NY 10271
                                                            (212) 238-4800
                                                            tbhatt@lcbf.com




                                                16
Case
Case 7:16-cv-08043-CS
     7:16-cv-08043-CS Document
                      Document 353
                               352-1Filed
                                       Filed
                                           12/23/20
                                             12/22/20Page
                                                       Page
                                                          171ofof34
                                                                  6
                                                         Case
                                                         Case 7:16-cv-08043-CS
                                                              7:16-cv-08043-CS Document
                                                                               Document 353
                                                                                        352-1Filed
                                                                                                Filed
                                                                                                    12/23/20
                                                                                                      12/22/20Page
                                                                                                                Page
                                                                                                                   182ofof34
                                                                                                                           6


                                                                                                   S&R Development's Exhibit List (12.22)
Exhibit   Description                                                                                                                                  Date             Bates Number     Town Objection
  21      Howie Gelbtuch Appraisal                                                                                                       Thursday, September 22, 2005    S&R000520             *
  28      Email from Peter Rosenbaum to Rick Troy                                                                                            Thursday, June 8, 2006      S&R013456             *
  29      Email from Howie Gelbtuch to Rick Troy                                                                                             Thursday, June 8, 2006      S&R013453             *
  37      Email from Brian Carcaterra to Rick Troy                                                                                           Tuesday, July 11, 2006      S&R013341             *
  42      Email from Peter Rosenbaum to Rick Troy and others                                                                                Thursday, July 13, 2006      S&R014712             *
  44      Email fro Peter Rosenbaum to Rick Troy and Howie Gelbtuch (with original attachment)                                               Tuesday, July 25, 2006      S&R015785             *
  45      Email from Howie Gelbtuch to Rick Troy and others                                                                                 Wednesday, July 26, 2006     S&R013316             *
  47      Howie Gelbtuch Appraisal                                                                                                          Monday, August 14, 2006      S&R015024             *
  48      Howie Gelbtuch Appraisal                                                                                                          Sunday, August 14, 2005      S&R013292             *
  60      Email from Brian Carcaterra to Rick Troy                                                                                          Tuesday, January 9, 2007     S&R013234             *
  63      Email from Michelle McNally to Steve Bass                                                                                         Monday, January 8, 2007     TOG0009615            **
  68      Letter from Westchester County concerning the proposed moratorium                                                               Wednesday, January 31, 2007    TOG0009555            *
  75      Email from Steve Bass to gblist@cit-e.net re: "Dromore Road Update"                                                              Monday, February 26, 2007    TOG0009271            **
          Email from Paul Feiner to gblist@cit-e.net re: "Extraordinary Secrecy, Favoritism, Violations of Open Meeting Law by Town
  80                                                                                                                                          Friday, July 13, 2007     TOG0015764             **
          Council"
  84      New York State School Report Card                                                                                                                             SCHOOL00214             *
  85      New York State School Report Card                                                                                                                             SCHOOL00226             *
  86      Data concerning the Edgemont School District                                                                                                                  SCHOOL00001             *
  92      Email from Garrett Duquense to Victoria Kniewel re: "Edgemont Union Free School District Charts Incremental"                   Thursday, September 25, 2014   TOG00173901            **
          Emails between Garrett Duquesne, Susan Shirken, and Victoria Kniewel re: "Town of Greenburgh Comprehensive Plan" (also
  93                                                                                                                                      Tuesday, September 30, 2014   TOG00173931
          Ex. 93)
  94      Letter from Susan Shirken to Garrett Duquesne re "Questions for School District Representatives (also Ex. 114)                   Thursday, January 15, 2009    TOG0000618            **
 102      Email from Garrett Duquense to Victoria Kniewel re: "Edgemont Union Free School District Appendix F"                             Monday, February 16, 2015    TOG00183626            **
 107      Email from Paul Feiner to Victoria Kniewel concerning the school district                                                            Friday, May 1, 2015      TOG00190637             *
 111      Email from Garrett Duquesne to Edye McCarthy concerning affordable housing sites in Greenburgh                                   Tuesday, February 6, 2018     TOG0316862            **
 113      Email from Garrett Duquense to Thomas Madden re: "Comp Plan School Districts"                                                   Monday, November 3, 2008       TOG0035762            **
 119      Email from Paul Feiner to Bob Bernstein re: the comprehensive plan (also Ex. 226)                                                  Monday, April 6, 2015      TOG00186113            **
 120      Email from Paul Feiner to the Town Board concerning complying with federal law                                                    Tuesday, April 28, 2015     TOG00189403             *
 121      Email from Paul Feiner to Bill Darger re: comprehensive plan                                                                      Monday, April 27, 2015      TOG00189083            **
 123      Draft letter to the editor of the Scarsdale Inquirer from Paul Feiner                                                              Monday, July 18, 2016       TOG0267521            **
 125      Email from Garrett Duquese to Thomas Madden re: "dromore road"                                                                   Sunday, February 12, 2012     TOG0094006            **
 126      Email from Tim Lewis to Francis Sheehan concerning the Property's use                                                               Sunday, July 29, 2012      S&R016084              *
 127      Email from Garrett Duquesne to Jim Ryan re: "Building Inspector Determination"                                                  Wednesday, January 16, 2013    TOG0121610            **
 131      Email from Garrett Duquesne to Thomas Madden concerning the Property                                                            Thursday, February 21, 2013   TOG00145679            **
 140      Email from Bob Bernstein to Francis Sheehan re "Proposed Amendments to Central Ave Moratorium"                                  Thursday, February 15, 2007   Bernstein00041          *
 144      Email from Bob Bernstein to Steve Bass and others re: "Nature Center Land Deal"                                                  Friday, December 15, 2006    Bernstein00008          *
 145      Email from Bob Bernstein to Aubrey Graf-Daniels re: "Zoning Maps"                                                                Tuesday, February 14, 2012   Bernstein00389          *
 155      Scarsdale10583 article concerning a meeting in Edgemont                                                                           Monday, April 27, 2009       S&R001559              *
 156      Email from Bob Bernstein to Geoff Loftus re: Feiner I decision (also Ex. 309)                                                    Thursday, January 12, 2012   Bernstein00269          *
 157      Email from Geoff Loftus to Bob Bernstein and others re: "Dromore Road - legal status" (also Ex. 221)                             Thursday, January 26, 2012   Bernstein00279         **
 158      Email from Paul Feiner to Bob Bernstein concerning Ariana Calderon inquiry                                                        Monday, April 27, 2015      TOG00188856            **
 201      First American Title insurance policy                                                                                            Wednesday, May 24, 2006        FA000376              *
 203      S&R's Market-Rate Proposal                                                                                                        Friday, February 2, 2007     S&R015046             **
 206      Town of Greenburgh Department of Community Development & Conservation, Meeting Sign-In Sheet                                      Thursday, April 1, 2004      TOG0011765            **
 210      Letter from S&R to Thomas Madden re: developing the Property                                                                    Tuesday, December 19, 2006     JMC 003004            **
 213      Draft letter to Mayfair/Knollwood residents                                                                                      Wednesday, April 10, 2013     TOG0129824             *
 215      Email from Paul Feiner to MJ Smith concerning the WESTHELP property                                                               Wednesday, May 1, 2013       TOG0132214             *
 216      Email from Andrea Kaplan to Paul Feiner re: "moratorium on development of residential properties"                                Thursday, January 4, 2007     TOG0008814            **
                                                     Case
                                                     Case 7:16-cv-08043-CS
                                                          7:16-cv-08043-CS Document
                                                                           Document 353
                                                                                    352-1Filed
                                                                                            Filed
                                                                                                12/23/20
                                                                                                  12/22/20Page
                                                                                                            Page
                                                                                                               193ofof34
                                                                                                                       6


      Paul Feiner's Blog re: "Public Hearing Requested on Central Ave Residential Development Moratorium",
217                                                                                                            Thursday, January 4, 2007     S&R005786       *
      https://pfeiner.blogspot.com/2007/01/public-hearing-requested-on-central.html
218   Email from Paul Feiner to others re: "Longview meeting"                                                  Wednesday, April 1, 2009      TOG0021690       *
220   Email from Bruce Henkin to Paul Feiner concerning Feiner I decision                                      Monday, January 23, 2012      TOG0092818       *
222   Email from Paul Feiner to resident re: the Property                                                         Sunday, May 13, 2012       TOG0321802      **
223   Email from Paul Feiner to Geoff Loftus and the Town Board concerning multifamily housing                Thursday, February 14, 2013    TOG00144404     **
224   Email from Paul Feiner to Bill Darger re: comprehensive plan                                               Tuesday, April 28, 2015     TOG00189305      *
225   Email from Paul Feiner to Bob Bernstein and others concerning the comprehensive plan                     Wednesday, April 29, 2015     TOG00189806     **
227   Email from Paul Feiner to Margaret Goldberg re "Maping question of Dromore"                             Monday, December 5, 2016       TOG0277510      **
228   Email from Marty Payson to Paul Feiner and Tim Lewis re: question                                        Friday, December 2, 2016      TOG00355547     **
229   Email from Paul Feiner to Mike Sigal re: "your opinion wanted" (also Ex. 255)                           Monday, December 5, 2016       TOG00355674     **
230   Letter from Paul Feiner to Margaret Goldberg re: Sisters of the Blessed Sacrament & Covenant              Monday, March 18, 2013      GNC-FED001061    **
232   Email from Paul Feiner to Julie Schneyer of the Scarsdale Inquirer re: "Comments"                        Monday, October 19, 2015      TOG00228408      *
245   Email from Paul Feiner to Town Board and Franklin Kaiman re: "Workforce Housing"                         Monday, January 12, 2009      TOG0037808       *
246   Letter from Mark Stellato to Paul Feiner and Town Board                                                   Monday, January 8, 2007      TOG0012295      **
247   Email from Mark Stellato to Francis Sheehan concerning BFJ analysis                                     Wednesday, January 17, 2007    TOG0009052       *
248   Email from Francis Sheehan to Michelle McNally re: "central ave moratorium"                              Saturday, January 13, 2007    TOG0009007      **
253   Email from Francis Sheehan to Michael Sims re: "1 Dromore"                                                Sunday, March 18, 2007       TOG0009353      **
257   Letter from Tim Lewis to Bill Harrington concerning the Property's use                                      Monday, July 9, 2012       TOG0098385       *
279   Emails between Town employees re: "Dromore Road Sidewalk Improvements"                                      Friday, April 22, 2016     TOG00251504      *
281   Email from Garrett Duquesne to Jim Ryan re Dromore Road improvements                                       Monday, June 13, 2016       TOG00256617      *
282   Email from Garrett Duquesne to Jim Ryan re: Dromore Road improvements                                    Thursday, August 11, 2016     TOG00257765     **
283   Email from Garrett Duquesne to Jim Ryan re: Dromore Road improvements                                   Wednesday, January 18, 2017    TOG0281435      **
284   Email from Jim Ryan to Victor Carosi re: road opening permit                                               Thursday, July 6, 2017      TOG00363356     **
285   Letter from Jim Ryan to James Glatthaar                                                                 Wednesday, August 23, 2017      JMC 009075      *
286   Email from Garrett Duquesne to Jim Ryan re: road opening permit                                             Friday, April 15, 2016     TOG00250796     **
287   Email from Victor Carosi to Jim Ryan re: road opening permit                                             Wednesday, May 16, 2018                       **
294   Email from Facebook to Paul Feiner                                                                          Tuesday, July 5, 2016      TOG0266464       *
296   Email from Michelle McNally to others concerning re: "CA Zone"                                            Thursday, April 30, 2015    TOG00190259       *
300   Email from Hugh Schwartz to the Planning Board re: the proposed moratorium                              Wednesday, February 7, 2007   TOG00258305       *
307   Email from Geoff Loftus to Paul Feiner and others re: "ECC meeting - Comprehensive Plan"                 Wednesday, June 22, 2011      TOG0083603      **
308   ECC Meeting Minutes                                                                                       Monday, January 9, 2012      S&R003845        *
310   Email from Geoff Loftus to Paul Feiner and others re: "Dromore Road - Building Permit"                    Friday, January 27, 2012     TOG0093261       *
311   Paul Feiner blog post, http://pfeiner.blogspot.com/2012/01/ecc-misrepresents-my-views-on-dromore.html     Sunday, January 29, 2012     S&R000863        *
312   Email from Bob Bernstein to ECC members re: "Zoning maps"                                               Tuesday, February 14, 2012    Bernstein00391    *
316   ECC Memo re Dromore Defense Fund                                                                                                       S&R002217        *
321   Esplanade Site Plan Approval                                                                              Sunday, August 9, 2009                       **
322   Avalon Green III Site Plan Approval                                                                     Wednesday, March 12, 2014                      **
323   Westhab Site Plan Approval                                                                               Thursday, October 22, 2009    TOG0056281      **
342   S&R's application for a variance                                                                        Thursday, December 18, 2008    S&R001307       **
354   S&R Site Plan Application                                                                                Wednesday, June 20, 2012      JMC 003292      **
371   Email from Jim Ryan to others concerning assisted living proposal for Property                              Friday, July 20, 2012      JMC 002513       *
374   Expert Report of Andy Beveridge                                                                           Wednesday, July 24, 2019                      *
376   Expert Rebuttal Report of Andy Beveridge                                                                Tuesday, September 10, 2019                     *
381   Expert Report of Patrick Craig                                                                            Wednesday, July 24, 2019                      *
382   Rebuttal Report of Patrick Craig                                                                        Tuesday, September 10, 2019                     *
390   Rebuttal Report of Tim Van Noy                                                                          Tuesday, September 10, 2019                     *
392   Expert Report of Tim Van Noy                                                                              Wednesday, July 24, 2019                      *
399   Expert Report of Terri Belkas-Mitchell                                                                    Wednesday, July 24, 2019                      *
400   Rebuttal Report of Terri Belkas-Mitchell                                                                Tuesday, September 10, 2019                     *
432   Scarsdale Inquirer article titled "Edgemont Inc?"                                                          Friday, June 24, 2016       S&R004778        *
                                                      Case
                                                      Case 7:16-cv-08043-CS
                                                           7:16-cv-08043-CS Document
                                                                            Document 353
                                                                                     352-1Filed
                                                                                             Filed
                                                                                                 12/23/20
                                                                                                   12/22/20Page
                                                                                                             Page
                                                                                                                204ofof34
                                                                                                                        6


436   Email from Michelle McNally to Mark Stellato re: "Central Ave. moratorium"                                                    Thursday, January 4, 2007     TOG0008817       **
437   Paul Feiner blog post re: the Property, http://pfeiner.blogspot.com/2007/01/momentum-building-for-acquisistion-of.html         Saturday, January 6, 2007     S&R000604       *
438   Email from Michelle McNally to Tim Lewis re: draft moratorium                                                                 Saturday, January 13, 2007    TOG0015408       **
439   Email from Michelle McNally to Mark Stellato re: draft moratorium                                                             Saturday, January 13, 2007    TOG0015407       **
      Paul Feiner blog post re: the proposed moratorium, http://pfeiner.blogspot.com/2007/01/central-ave-residential-
440                                                                                                                                  Sunday, January 14, 2007      S&R000669       *
      moratorium.html
441   Paul Feiner letter to the editor to the Journal News                                                                          Saturday, January 13, 2007    S&R000676        *
442   Letter from Mark Stellato to the Edgemont School District re: "School District Data"                                          Thursday, February 8, 2007    TOG0012798       *
      Paul Feiner blog post re: the proposed moratorium, http://pfeiner.blogspot.com/2007/01/central-ave-moratorium-on-
443                                                                                                                                  Sunday, January 21, 2007      S&R000675       **
      residential.html
444   Town Board meeting transcript, TOG0012771-74, 78-97                                                                          Wednesday, January 24, 2007    TOG0012759        *
445   Town Planning Board meeting minutes, Page 4, subsection b                                                                    Wednesday, February 7, 2007                     **
446   Email from Michelle McNally to Francis Sheehan re: proposed moratorium                                                       Saturday, February 24, 2007     TOG0321910      **
447   Email from Bob Bernstein to Steve Bass with draft press release concerning the Property                                      Monday, February 26, 2007      Bernstein01406    *
448   Town's Interrogatory Responses                                                                                                                                               **
452   Email from Hugh Schwartz to others concerning affordable housing                                                              Monday, February 11, 2008     TOG0017038        *
453   Town's Responses to RFAs                                                                                                                                                     **
455   Scarsdale Inquirer Article concerning the Property                                                                              Friday, March 13, 2009       S&R001557        *
456   Email from Paul Feiner to resident concerning the Property                                                                     Wednesday, April 1, 2009     TOG0021673        *
457   Email from Edgemont resident to Paul Feiner concerning the Property                                                           Wednesday, June 10, 2009      TOG0026309        *
458   Letter to the editor of Scarsdale Inquirer concerning the Property                                                             Friday, January 20, 2012      S&R004607        *
459   Letter to the editor and blog post by Ed Krauss concerning the Property                                                        Friday, January 27, 2012      S&R001912        *
460   Letter from Tim Lewis to Paul Feiner and the Town Board concerning the Property                                               Thursday, January 26, 2012    TOG00334791       *
461   Email from Geoff Loftus to Paul Feiner and the Town Board concerning the Property                                            Wednesday, February 1, 2012    TOG0093481        *
462   Email from Paul Feiner to Jason Graff concerning the Property                                                                  Wednesday, May 9, 2012       TOG0096191        *
464   Transcript of Town Planning Board meeting, TOG00342009-10                                                                      Tuesday, April 23, 2013      TOG00342004      **
466   Email from Paul Feiner to Howard Hirsch concerning the comprehensive plan                                                      Monday, April 28, 2014       TOG00165909       *
467   Email from Paul Feiner to Edgemont residents concerning the comprehensive plan                                                Wednesday, April 30, 2014     TOG0166217       **
468   Email from Paul Feiner to Julie Hallowell concerning the comprehensive plan                                                     Thursday, May 1, 2014       TOG00166335      **
469   Email from Paul Feiner to Garrett Duquesne and Cynthia Adamson about ECC's concerns                                          Tuesday, September 16, 2014    TOG00383819      **
470   Email from Paul Feiner with draft letter to Edgemont School Board                                                            Wednesday, October 15, 2014    TOG00174695      **
471   Email from Paul Feiner to Vivian Hua concerning multifamily housing in Edgemont                                                Monday, April 13, 2015       TOG00187446      **
472   Email from Paul Feiner to gblist@cit-e.net concerning car dealership law                                                       Thursday, April 23, 2015     TOG00188536      **
473   Email from Paul Feiner to Francis Sheehan and others cocnerning comprehensive plan                                             Tuesday, April 28, 2015      TOG00189169      **
474   Site plan approval for S&R affordable housing proposal                                                                        Thursday, January 7, 2016      S&R000334       **
475   Email from Paul Feiner to Jeffrey Sherwin concerning multifamily development in Edgemont                                        Saturday, July 2, 2016      TOG0266291        *
476   Town Board meeeting minutes (Pages 23-24)                                                                                    Monday, November 9, 1981                         *
477   Maps showing location of the Property, the Esplanade, the Edgemont School District, and the Greenburgh C7 School District
478   Letter from Sisters of the Blessed Sacrament to S&R concerning the Property's development                                      Saturday, March 2, 2013       S&R002688       **
483   Sisters' release of covenants                                                                                                Tuesday, November 19, 2019                       *
485   Town's release of the covenants                                                                                               Friday, September 6, 2019                      **
488   Audio recording of May 12, 2013 ECC meeting                                                                                    Thursday, May 17, 2012                         *
489   Email from Rick Troy to the Town concerning the Property's zoning depicted in the Comprehensive Plan                        Wednesday, September 28, 2016   TOG0271847       **
500   Feiner II trial court decision                                                                                                Thursday, August 8, 2013                        *
503   Town Comprehensive Plan                                                                                                     Wednesday, September 28, 2016                    **
637   Town Board meeting minutes, Pages 28-39                                                                                     Wednesday, September 12, 2012                    **
638   S&R proposed site plan                                                                                                      Wednesday, February 15, 2012    TOG0004729        *
749   Town resolution approving the third phase of the Avalon development                                                          Wednesday, March 12, 2014                       **
750   Declaration of Restrictive Covenants for the Avalon development                                                                 Saturday, July 5, 2014      TOG00174108      **
                                                   Case
                                                   Case 7:16-cv-08043-CS
                                                        7:16-cv-08043-CS Document
                                                                         Document 353
                                                                                  352-1Filed
                                                                                          Filed
                                                                                              12/23/20
                                                                                                12/22/20Page
                                                                                                          Page
                                                                                                             215ofof34
                                                                                                                     6


751   Town resolution approving the second phase of the Avalon development                                                      Wednesday, April 28, 2010                   **
752   Title search for the Esplanade                                                                                               Friday, April 17, 2020                   **
753   Property data card for the Esplanade obtains from the Town of Greenburgh                                                  Wednesday, April 22, 2020                   **
754   2006 Townhouse Plans                                                                                                                                    S&R008550      *
774   Town's Answer                                                                                                                                                          *
775   Video of Town Board Meeting (Part 2 34:55-37:30, Part 3 7:30-10:40, https://greenburghny.swagit.com/play/09192011-660)   Wednesday, January 10, 2007                  **
776   Video of Town Board Meeting (Part 4: 6:20-Part 5-14:30, https://greenburghny.new.swagit.com/videos/78075)                Wednesday, January 24, 2007                  **
      Video of Town Board Meeting (Public Comment 1: 29:30-30:45, Public Comment 2 12:40-15:40, 21:30-24:35, 31:30-Part 3
778                                                                                                                            Wednesday, January 25, 2012                  **
      0:00-1:35, https://greenburghny.new.swagit.com/videos/01252012-719)
780   Video of Planning Board Meeting (Part 1: 25:00-25:50, https://greenburghny.new.swagit.com/videos/79083)                   Wednesday, April 17, 2013                   **
      Video of Comprehensive Plan Steering Committee Hearing (Speakers beginning at 52:15, 53:45, 1:14:30, 1:17:50, 1:29:25,
781                                                                                                                               Tuesday, April 29, 2014                   **
      https://greenburghny.swagit.com/play/04292014-855)
      Video of Comprehensive Plan Steering Committee Hearing (Speaker beginning at Part 1, 103:15,
782                                                                                                                               Saturday, May 10, 2014                    **
      https://greenburghny.new.swagit.com/videos/79398)
      Video of Comprehensive Plan Steering Committee Hearing (Speakers beginning at 18:30, 48:50, 53:45, 56:45, 62:15,
783                                                                                                                               Thursday, May 22, 2014                    **
      https://greenburghny.swagit.com/play/05222014-879)
      Video of Comprehensive Plan Steering Committee Hearing, Morning session 1, 49:50-1:04:40,
      https://greenburghny.new.swagit.com/videos/79401; Morning session 2, 0:00 – 38:50, 47:00-1:03:45, 1:11:30-1:22:30,
784   https://greenburghny.new.swagit.com/videos/79401; Evening session, 10:45-15:45, 22:00-30:45, 41:25-1:07:35, 1:09:45-        Tuesday, April 28, 2015                   **
      1:30:00, 1:32:40-1:55:45, 2:04:45-2:43:30, 2:51:15- 3:02:45, 3:09:30-3:15:27,
      https://greenburghny.new.swagit.com/videos/79402
785   Video of Planning Board Meeting, Part 1: 25:00-25:50, https://greenburghny.new.swagit.com/videos/79083                   Wednesday, February 3, 2016                  **
786   Video of Town Board Meeting, CD1, CO 1, https://greenburghny.swagit.com/play/10262016-1265                               Wednesday, October 26, 2016                  **
787   Video of Town Board Work Session, 15:50 -18:00, https://greenburghny.new.swagit.com/videos/78849                           Tuesday, January 24, 2017                  **
788   Video of Town Board Meeting, Second Public Comment, 3:15 – 6:32, https://greenburghny.new.swagit.com/videos/01252017-1352#0
                                                                                                                               Wednesday, January 25, 2017                  **
789   Current Town Zoning Map & Zoning Narrative (Ex. 490 Figures 1&2)                                                                                                      **
791   Draft letter to members of Valhalla School Board                                                                            Tuesday, April 30, 2013     TOG0132191     *
792   Edgemont Meeting Minutes from the Comprehensive Plan Update                                                                 Thursday, April 10, 2008    TOG0135783    **
793   Email from Garrett Duquesne to Victoria Kniewel and Susan Shirken re: Edgemont school data                                 Wednesday, June 25, 2014    TOG00169322    **
794   Email from Mike Sigal to the Town Board concerning S&R's proposed development                                             Sunday, February 17, 2013    TOG001447845    *
795   Email from Nancy Taddkien to Paul Feiner                                                                                  Tuesday, February 27, 2007    TOG0009298     *
796   Email from Patricia Arpaia to Garrett Duquesne concenring public comments on the comprehensive plan                          Thursday, May 7, 2015     TOG00192860    **
797   Email from Paul Feiner to Bill Darger re: comprehensive plan                                                                Tuesday, April 28, 2015    TOG00189212     *
798   Email from Paul Feiner to Bob Bernstein                                                                                   Wednesday, April 29, 2015    TOG00189706     *
799   Email from Paul Feiner to Clinton Eller re: multifamily housing                                                           Wednesday, April 27, 2016    TOG00251819    **
800   Email from Paul Feiner to Deidre Lewis re: Dromore Road - legal status                                                    Thursday, January 26, 2012    TOG0093215    **
801   Email from Paul Feiner to Dennis Kalian re: Edgemont and Esplanade                                                           Sunday, May 15, 2016      TOG00252430    **
802   Email from Paul Feiner to Edgemont property owner re: apartments                                                          Thursday, October 30, 2014   TOG00176026    **
803   Email from Paul Feiner to Edgemont resident re: comprehensive plan                                                        Saturday, February 7, 2015   TOG00183230    **
804   Email from Paul Feiner to Edgemont resident re: incorporation                                                             Monday, February 27, 2017     TOG0284818    **
805   Email from Paul Feiner to GNC leadership re: "dromore road"                                                                 Friday, October 16, 2015   TOG00227185    **
806   Email from Paul Feiner to Kevin Plunkett re: Westhelp                                                                     Tuesday, October 28, 2014    TOG00175661     *
807   Email from Paul Feiner to Lawrence Cain concerning Westhelp development                                                  Wednesday, October 10, 2012    TOG0113366    **
808   Email from Paul Feiner to resident re: Edgemont                                                                            Wednesday, April 1, 2009     TOG0021721     *
809   Email from Paul Feiner to Scarsdale Inquirer                                                                             Wednesday, February 8, 2012    TOG0093719     *
810   Email from Paul Feiner to the Scarsedale Inquirer re: Westhelp                                                             Thursday, October 4, 2012    TOG0113149    **
811   Email from Paul Feiner to the Town Board and others re: comprehensive plan                                                   Saturday, April 4, 2015   TOG00186029    **
812   Email from Paul Feiner to the Town Board and others re: Westhelp                                                              Sunday, April 7, 2013     TOG0129383     *
813   Email from Paul Feiner to the Town Board and others re: Westhelp                                                         Wednesday, January 22, 2014   TOG00157697    **
814   Email from Paul Feiner to the Town Board concerning Westhelp development                                                    Friday, October 24, 2014   TOG00175509     *
815   Email from Tim Lewis to Bob Bernstein concerning the Property's use                                                         Friday, August 17, 2012     TOG0100820     *
                                                      Case
                                                      Case 7:16-cv-08043-CS
                                                           7:16-cv-08043-CS Document
                                                                            Document 353
                                                                                     352-1Filed
                                                                                             Filed
                                                                                                 12/23/20
                                                                                                   12/22/20Page
                                                                                                             Page
                                                                                                                226ofof34
                                                                                                                        6


816   Emails from residents concerning the comprehensive plan                                             Thursday, April 30, 2015             TOG00192861              *
817   Feiner I Appellate Decision                                                                       Thursday, December 26, 2013                                     *
818   Feiner I Trial Court Decision                                                                      Tuesday, January 10, 2012                                      *
819   Feiner II Appellate Decision                                                                      Wednesday, October 14, 2015                                     *
820   Fortress Bible Church v. Feiner, 734 F. Supp. 2d 409 (S.D.N.Y. 2010)                               Thursday, August 12, 2010                                      *
821   Google Maps Directions between the Property and the Esplanade, https://bit.ly/2UjoHer
822   Paul Feiner Blog post, http://pfeiner.blogspot.com/2007/01/why-moratorium-on-residential.html       Monday, January 8, 2007                                        *
823   Paul Feiner Blog Post, http://pfeiner.blogspot.com/2007/07/extraordinary-secrecy-favoritsm.html      Friday, July 13, 2007                                         *
825   Scarsdale Inquirer letter to the editor from Hugh Schwartz                                          Friday, August 19, 2016              S&R004754                 *
826   S&R's bank statements and checks                                                                                                        S&R030086-906             **
827   Summary of S&R's bank statements and checks                                                                                              S&R030909                 *
828   Video, Edgemont Petition to Incorporate to a Village, https://bit.ly/366Uyn6                      Wednesday, March 22, 2017                                        *
829   Photos of Dromore Road                                                                                                                                             *
830   Town of Greenburgh tax assessments of the Property (2007-16)                                                                    S&R007730-7800, S&R017108-17184    *
831   Town of Greenburgh tax assessments of the Property (2017-19)                                                                                                       *
832   Edgemont School District Release of Property                                                                                                                       *
833   Email from Brian Carcaterra to Rick Troy                                                             Thursday, July 6, 2006               S&R013382                *
Case
Case 7:16-cv-08043-CS
     7:16-cv-08043-CS Document
                      Document 352-2
                               353 Filed
                                     Filed12/23/20
                                           12/22/20 Page
                                                     Page231 of
                                                             of 34
                                                                12




                Exhibit B
       Town of Greenburgh
          Exhibit List
                                             Case
                                             Case 7:16-cv-08043-CS
                                                  7:16-cv-08043-CS Document
                                                                   Document 352-2
                                                                            353 Filed
                                                                                  Filed12/23/20
                                                                                        12/22/20 Page
                                                                                                  Page242 of
                                                                                                          of 34
                                                                                                             12

                                                                             Town of Greenburgh's Exhibit List (12/22/20)
EX.     DATE                                                                NAME/DESCRIPTION                                                                 BATES          S&R OBJECTIONS
 1    2006-07-18    John Sullivan Memorandum to Richard and Stephen Troy re 62 Dromore Road                                               SULL011                                 *
 2    2006-08-28    Fully Executed Sullivan Proposal for Architectural Services                                                           S&R025309- S&R025320                    **
 9    2006-12-15    Email: Madden to James Ryan, forwards Feiner's 12/14/06 blog post                                                     JMC007790- JMC007791                    *
10    2006-09-15    6 drawings by CJP (S.1, SK.1, SK.2, SK.2A, SK.3, SK.4)                                                                                                        **
11    2007-01-03    Email: Steve to Rick Troy re Sullivan is preparing a package of elevations and floor plans.                           S&R013250                               *
12    2007-01-08    Email: John Sullivan to Janet Giris re Dromore Road Property                                                          JMC009329- JMC009330                    *
14    2007-02-14    Email: Stephen Troy to Richard Troy re Meeting with Thomas Madden                                                     S&R013161-S&R013162                     *
16    2007-02-28    Email: Stephen Troy to John Sullivan re Response to Comments by Thomas Madden                                         S&R013124- S&R013128                    **
20    2005-05-23    Gelbtuch Invoice and Payment                                                                                          S&R015608-S&R015610                     *
21    2005-09-22    Howard Gelbtuch Appraisal re 1 Dromore Road                                                                           S&R000520 - S&R000540                   **
22    2005-09-22    Letter: Howard Gelbtuch to John Loveless re 1 Dromore Road                                                            S&R000519                               *
23    2005-09-26    Email: Gelbtuch to Loveless re dromore road                                                                           S&R029206                               *
24    2006-01-26    Email: Gelbtuch to R Troy re dromore road appraisal                                                                   S&R29202                                *
25    2006-02-28    Letter: Stephen Troy to Howard Gelbtuch re 1 Dromore Road                                                             S&R014729- S&R014730                    **
26    2006-05-30    Letter: Stephen Troy to Howard Gelbtuch re 1 Dromore Road                                                             S&R024913 - S&R024914                   **
27    2006-06-06    Email Gelbtuch to R Troy re dromore road                                                                              S&R013460                               *
29    2006-06-08    Email: Howard Gelbtuch to Richard Troy re Apollo Proposal                                                             S&R013453- S&R013454                    **
30    2006-06-12    Letter: Richard Troy to Howard Gelbtuch re 1 Dromore Road                                                             S&R024909- S&R024910                    **
31    2006-06-14    Email Gelbtuch to R Troy re dromore road                                                                              S&R013438                               *
32    2006-11-30    Email: Brian Kraut of Ackman Ziff to Steve Troy asking if there were any new developments                             S&R013262- S&R013263                    **
35    2006-07-06    Email: Gelbtuch to R.Troy and others re dromore meeting                                                               S&R013389                               *
36    2006-07-06    Email: Gelbtuch to R.Troy re background on meeting participants                                                       S&R013385-013386                        **
41    2006-07-12    Letter: Richard Troy to Howard Gelbtuch re 1 Dromore Road                                                             S&R024911 - S&R024912                   **
44    2006-07-25    Email: Peter Rosenbaum to Richard Troy re Dromore Road Development                                                    S&R015785                               *
45    2006-07-26    Email: Howard Gelbtuch to Richard Troy re Dromore Road                                                                S&R013316- S&R013320                    **
46    2006-08-10    Email: Howard Gelbtuch to Richard Troy re Dromore Road                                                                S&R013312                               **
47    2006-08-14    Howard Gelbtuch Appraisal                                                                                             S&R015024 - S&R015045                   **
49    2006-08-15    Email: Howard Gelbtuch to Richard Troy re Dromore Road/Rieger Homes                                                   S&R013290                               *
52    2006-09-05    Email: R.Troy to Gelbtuch re dromore road                                                                             S&R013287                               *
54    2006-09-05    Email: Gelbtuch to R.Rieger re meeting                                                                                S&R013285                               *
                    Email: Gelbtuch to Troys, attaching Dromore Conservation Notes, showing that the adjusted value of the conservation
57    2006-12-08                                                                                                                          S&R015727- S&R015728                    *
                    easement is $6,775,000
59    2007-01-03    Letter: Rick Troy to Gelbtuch re value of property                                                                    S&R024907 - S&R024908                   *
60    2007-01-09    Email: Brian Carcaterra to R.Troy re market report                                                                    S&R013234-013238                        *
62    2008-09-26    Email: R.Troy to Gelbtuch re town sabotage of dromore project                                                         S&R012921-012922                        *
66    2006-12-14    Email: Bernstein to McNally                                                                                           Bernstein00005 - Bernstein00007         *
74    2007-03-06    BFJ Memorandum re Central Avenue, Affordable Housing and Proposed Moratorium                                          TOG0015498 - TOG0015502                 **
75    2007-02-26    Email: Gblist on behalf of Steve Bass RE: Dromore Road update                                                         TOG0009271                              *
79    2007-02-27    Memo from Stellato to Lepre re Town of Greenburgh Zoning Map                                                          TOG0003728                              *
81    2007-01-16    Email from F. Sheehan to himself re Memo to Steve Bass - Affordable Workforce Housing                                 TOG0009036-39                           *
84     2005-2011    Chart: Fiscal Accountability Summary for Edgemont UFSD Years 2005 - 2011                                              SCHOOL00214- SCHOOL00224                **
85     2012-2016    Chart: Fiscal Accountability Summary for Edgemont UFSD Years 2012-2016                                                SCHOOL00226- SCHOOL00253                **
86     2005-2017    Edgmont School District Enrollment Data                                                                               SCHOOL00001- SCHOOL00012                **
87    2006-02-28    Government and Demographic Advisory Committee, Interim Report to Board of Education                                   SCHOOL00254-SCHOOL00265                 *
88    2007-02-04    Government and Demographic Advisory Committee, Second Report to the Edgemont Board of Education                       S&R016818-S&R016835                     *
91    2014-05-28    Letter: Edgemont Board of Education Resolution re Comprehensive Plan                                                  SCHOOL00486                             *
92    2014-09-25    Email: Duquesne to Kniewel RE: FW: Town of Greenburgh Comprehensive Plan                                              TOG00173901- TOG00173906                **
93    2014-09-30    Email Chain: Garrett Duquense & Shirken / Kniewel RE: Town of Greenburgh Comprehensive Plan                           TOG00173931- TOG00173935                **
94    2009-01-15    Email: Susan Shirken to Garrett Duquesne re Questions for School District Representatives                             TOG0000618- TOG0000622
95    2012-01-30    Email from Taddiken to Jeffery Kehl forwarding Feiner email asking to meet with Edgemont school board.                EUFSD00862- EUFSD00863                  *
97    2006-02-28    Government and Demographic Advisory Committee, Interim Report to Board of Education, PowerPoint Slides                TOG00258218-TOG00258323                 *
98    2011-11-28    Scarsdale 10583 Article Titled "How Will the NYS Property Tax Cap Affect Edgemont Schools"                                                                    *
99    Spring 2007   Newsletter: Edgemont School & Community News                                                                                                                  *
                                             Case
                                             Case 7:16-cv-08043-CS
                                                  7:16-cv-08043-CS Document
                                                                   Document 352-2
                                                                            353 Filed
                                                                                  Filed12/23/20
                                                                                        12/22/20 Page
                                                                                                  Page253 of
                                                                                                          of 34
                                                                                                             12

100   2012-01-03   Scarsdale 10583 Article Titled "Edgemont Grapples with Challenging School Budget"                                                                   *
102   2015-02-16   Email: Garrett Duquense to Kniewel RE: Edgemont Union Free School District 2-11-15 Appendix F                      TOG00183626- TOG00183627         **
107   2015-05-01   Email: Feiner to Kniewel RE: comprehensive plan concern                                                            TOG00190637- TOG00190639         **
108   2015-04-29   Email: Feiner to Kniewel RE:                                                                                       TOG00189600-TOG00189603          *
132   2013-02-21   Garrett Email to McLaughlin                                                                                        TOG00338311                      *
142   2007-02-03   Email: Robert Bernstein to Michelle McNally re Dromore                                                             Bernstein00034- Bernstein00036   *
143   2007-01-24   Central Avenue Residential Moratorium Presentation to the Town Board                                               Bernstein00001- Bernstein00004   *
146   2007-02-26   Email from R. Bernstein to G. Kaminer re possible press release                                                    Bernstein00051                   *
147   2007-02-28   Email: Robert Bernstein to Francis Sheehan re New York Law re Zoning Maps                                          Bernstein00056-Bernstein00060    *
153   2013-04-11   4/11/13 Ludden Email to Bernstein                                                                                  GNC-FED001599- GNC-FED001600     *
161   2007-02-02   Email Bernstein to R Troy re Draft Gift Agreement                                                                  S&R013196-S&R013199              *
162   2006-00-00   Memo: S&R and Michael Sims Memorandum of Non-Binding Discussions and Tentative Non-Binding Mutual Understandings   P000689- P000692                 *
163   2007-02-02   Email: Robert Bernstein to Richard Troy re Donation Proposal                                                       P000697 - P000700                *
164   2007-02-02   Email: Richard Troy to Robert Bernstein re Donation Proposal                                                       P000701                          *
165   2007-02-02   Email: Richard Troy to Robert Bernstein re Donation Proposal                                                       P000702                          *
166   2007-02-02   Email: Robert Bernstein to Richard Troy re Donation Proposal                                                       P000703                          *
167   2007-02-02   Email R. Bernstein to R. Troy re additional thoughts on MOU / gift agreement                                       P000704-P000705                  *
175   2015-11-09   Email: Alec Roberts to D.Post, J.Glatthaar, S.Troy re greenburgh project                                           S&R029238-029239                 *
180   2015-11-27   Email: R. Troy to Alec Roberts RE; Draft Letter to Greenburgh with Maps                                            S&R029236-S&R029237              *
187   2016-10-27   Email: Alec Roberts to Rick Troy re dromore road                                                                   COMMUNITY00000195                *
193   2007-09-10   50-H Transcript of Rick Troy                                                                                                                        *
196   2004-02-15   Draft First American Title Insurance Policy                                                                        FA331-FA336                      *
197   2004-06-30   Letter: Richard Troy to Robert Helpern/First American                                                              FA091 - FA131                    *
198   2006-02-16   Letter: Deana Wahab to Michael Wien re Draft First American Title Insurance Policy                                 FA070 - FA074                    *
199   2006-03-15   Letters: Deana Wahab to Michael Wien re Draft First American Title Insurance Policy                                FA075-FA089                      *
201   2006-05-24   Final First American Title Insurance Policy                                                                        FA000376 - FA000387              **
202   2006-05-16   Draft First American Title Insurance Co. Policy (excerpts)                                                         FA176-FA179                      *
204                Photographs                                                                                                        TOG141310-TOG141344              *
205   2004-03-08   Fax: Richard Troy to Peter Gaito                                                                                   PG000009 - PG000010              *
206   2004-04-01   DCDC Meeting Sign-In Sheet                                                                                         TOG0011765                       **
207   2004-08-27   Dromore LLC Operating Agreement                                                                                    S&R015272 - S&R015299            *
208   2006-10-10   Montana Land Reliance Article titled "Good News for Conservation Tax Incentives"                                   S&R004868 - S&R004870            *
209   2006-10-11   Planned Giving Design Center article titled "Conservation Easement & Appraiser Penalty Provisions in PPA 2006"     S&R004857 - S&R004861            *
210   2006-12-19   S&R Letter to Madden re Agenda for 12/10/06 mtg                                                                    JMC003004 - JMC003008            **
211   2007-01-17   S&R Letter to Planning Board                                                                                                                        **
217   2007-01-04   Paul Feiner Blog Post re Proposed Moratorium                                                                       S&R005786 - S&R005807            **
234   2005-10-25   S&R Complaint Against Philip Thomas                                                                                S&R014915 - S&R014917            *
235   2005-09-20   Philip Thomas Affidavit                                                                                            P000427 - P000436                *
236   2006-02-16   Settlement Stipulation in Thomas Litigation                                                                                                         *
240   2007-01-18   Bill Lawyer Memorandum Summarizing Meeting re Proposed Property Donation                                           S&R015196                        *
241   2009-06-02   Email: Stephen Troy to Richard Troy re John Sullivan's Revised Plan                                                S&R012868 - S&R012869            *
244   2007-02-14   S&R Letter to Planning Board                                                                                       S&R000847 - S&R000851            **
247   2007-01-17   BFJ Email to Stellato                                                                                              TOG0009052 - TOG0009053          **
252   2007-02-28   Email: Robert Bernstein to Francis Sheehan re New York Law re Zoning Maps                                          TOG0321920 - TOG0321923          *
263   2007-08-13   Affidavit of William Lawyer Submitted to ZBA                                                                                                        *
267   2006-12-14   Email: Bill Lawyer to Feiner and others attaching memo of Dromore Road property background                         TOG0008703-TOG0008706            *
270   2007-02-05   Proposal to Acquire Dromore Road Property for Open Space Preservation, Draft Prepared by Bill Lawyer               GNC-FED001153-GNC-FED001154      *
285   2017-08-23   Letter: Ryan to Glathaar re JMC Project 6103                                                                       JMC009075                        **
287   2018-05-17   Email: James Ryan to Rick Troy RE: Dromore Road                                                                                                     **
299   2007-01-17   Planning Board Meeting Minutes                                                                                     TOG0013424-TOG0013428            *
300   2007-02-07   Email: Stephanie Kavourias to Hugh Schwartz re Planning Board Meeting                                              TOG00258305-TOG00258309          **
306   2009-03-29   Email: Fran McLaughlin to Planning Board re Dromore Road-SEQRA                                                     TOG0043772                       *
319   2007-07-19   Mark Stellato Memorandum to ZBA re Zoning History Study of 1 Dromore Road                                          TOG0003675-TOG0003704            *
320   2007-11-09   ZBA Decision                                                                                                       S&R00020-S&R00024                *
                                             Case
                                             Case 7:16-cv-08043-CS
                                                  7:16-cv-08043-CS Document
                                                                   Document 352-2
                                                                            353 Filed
                                                                                  Filed12/23/20
                                                                                        12/22/20 Page
                                                                                                  Page264 of
                                                                                                          of 34
                                                                                                             12

321    2009-08-04   The Esplanade Site Approval Letter                                                                                                       **
322    2014-03-12   Avalon Green III Site Approval Letter                                                                                                    **
323    2010-01-05   Email: Garrett Duquesne to Janet Giris attaching Westhab, Inc Site Plan Approval Letter      TOG0056281-TOG0056310                       **
325    2014-06-24   TOG School Budgets & Rates 2002-2011 and Handwritten Notes from Meeting with EUFSD           TOG00386751-TOG00386762                     *
327    2014-06-14   Greenburgh Central School Notes                                                              TOG00387669-TOG00387670                     *
329    2007-02-07   Planning Board Meeting Transcript                                                                                                        *
330    2006-07-19   JMC Proposal for Site Planning and Engineering Services                                      S&R007374-S&R007377                         *
331    2006-10-10   S&R's Demolition Permit Application                                                          S&R008278-S&R008279                         *
332    2006-10-17   Slope Clearance Form                                                                         S&R001393-S&R001394                         *
333    2006-10-17   Wetland/Watercourse Clearance Form                                                           S&R001396-S&R001397                         *
335    2006-10-31   Email: Rick Troy to Bob Roth regarding geotech analysis of Dromore Road                      JMC00276                                    *
337    2006-12-15   Certificate of Demolition Completion                                                         S&R024781                                   *
338    2007-01-17   Draft letter by S&R to the Planning Board                                                    JMC009224-JMC009232                         *
339    2007-02-09   Email: Thomas Madden to Robert Roth re 62 Dromore Road                                       TOG0009239-TOG0009250                       *
                                                                                                                 S&R001307- S&R001434 (drawings JMC000547-
342    2008-12-18   2008 Use Variance Application                                                                                                            *
                                                                                                                 JMC000554)
343    2009-12-23   Letter from Thomas Madden to William Harrington re S&R Site Plan                             TOG0056884-TOG0056897                       *
                                                                                                                 JMC5139-JMC5276 (drawings JMC000557-
344    2009-08-14   S&R Revised Use Variance Site Plan Application                                                                                           **
                                                                                                                 JMC000565)
 345   2009-11-18   Planning Board Meeting Minutes                                                               JMC001495-JMC001512                         *
 346   2012-03-21   3/21/12 PB Mtg. Min.                                                                         TOG0005536-TOG0005546                       *
 347   2012-03-14   Email: Bob Roth Email to Jim Ryan RE: Dromore Road                                           JMC009510                                   *
 348   2012-03-29   Bob Roth Email to Thomas Schmidt of JMC                                                      JMC006770-JMC006793                         *
 350   2012-04-10   Letter from Garrett Duquesne to S&R                                                          JMC006853                                   *
 352   2012-05-31   Email from JMC to Rick with subject "Dromore Survey"                                         JMC001530                                   *
352a   2012-05-31   Survey of Property                                                                           JMC001532                                   *
352b   2012-05-31   Topographic Survey of Property                                                               JMC001533                                   *
 353   2012-06-20   Letter from JMC to Town - revised submission based on DCDC comments                          JMC002098                                   *
 354   2012-06-20   Site Plan Application                                                                        JMC003292-JMC003326                         **
 355   2012-07-13   JMC Meeting Minutes                                                                          JMC009111                                   *
 358   2013-02-08   Email Sysak to Glatthaar re Last night's hearing                                             JMC008402-JMC008410                         *
 359   2013-03-21   Email: Duquesne to James Ryan re PB 12-07 S&R Development                                    JMC003697-JMC003719                         *
 361   2013-04-02   Letter from JMC to Duquesne Enclosing Complete Site Plan Submission to Planning Board        TOG0004851-TOG0004928                       *
 370   2012-09-13   Email: James Ryan to Rick Troy RE: Greenberg                                                                                             *
 373   2019-07-24   Clark Expert Report                                                                                                                      *
 385   2006-07-11   Emails with Brian Carcaterra                                                                 NKF0025-NKF0037                             *
 387                Brochure: The River House at Hudson Harbor                                                                                               *
 401                Printout Affordable Housing Resource Center                                                                                              *
 406   2017-07-13   Westchester County Analysis of Impediments: Supplement to Chapter Twelve - Zoning Analysis                                               *
 408   2015-11-12   Article: Occupational Fraud Prevention in Construction by Tim Van Noy                                                                    *
 434   2007-07-09   Richard Troy ZBA Affidavit                                                                   TOG0093720 - TOG0093744                     *
 437   2007-01-06   Paul Feiner Blog Post: Momentum Building for Aqusition of Open Space                         S&R000604 - S&R000611                       *
 440   2007-01-14   Paul Feiner Blog Post re Moratorium Hearing                                                  S&R000669 - S&R000674                       *
 443   2007-01-21   Paul Feiner Blog Post re Proposed Moratorium                                                 S&R000675                                   *
 444   2007-01-24   Town Board Meeting Transcript re Proposed Moratorium                                         TOG0012759 - TOG0012797                     *
 451   2009-01-20   Feiner I Petition                                                                                                                        *
 456   2019-04-01   Email Zach Margulis-Ohnuma to Feiner re Questions about a recent meeting                     TOG0021673                                  *
 474   2016-01-07   Site Plan Approval Letter                                                                    S&R000334                                   **
 478   2013-03-02   Letter from Sisters to S&R re covenants                                                      S&R002688                                   *
 479   2014-02-07   Decision in S&R v. Town of Greenburgh (60912/2013)                                                                                       *
 482   2016-04-25   Email: Cathy Ludden to Tim Lewis RE: Dromore Road Litigation                                 TOG00384650                                 *
 485   2019-09-04   Town Release of Covenants                                                                                                                **
 504   2016-00-00   Excerpt of Town Law Manual §2-17 (Supervisor)                                                                                            *
 511   1971-12-05   Linda Greenhouse, "Scatter-Site Project Begun in Greenburgh Ceremony," NY Times                                                          *
 512   1988-09-18   Tessa Melvin, "A Low-Income Housing Site, 15 Years Later," NY Times                                                                      *
                                           Case
                                           Case 7:16-cv-08043-CS
                                                7:16-cv-08043-CS Document
                                                                 Document 352-2
                                                                          353 Filed
                                                                                Filed12/23/20
                                                                                      12/22/20 Page
                                                                                                Page275 of
                                                                                                        of 34
                                                                                                           12

513   1996-05-01   Ferrandino & Associates Inc., Greenburgh Affordable Housing Study                          TOG0008380-TOG0008491                *
516   2006-05-31   Joint Town Board and Planning Board Meeting Transcript                                                                          *
517   2006-06-14   Town Board Meeting Minutes & Transcript                                                                                         *
518   2008-12-18   Town Board Meeting Minutes and Transcript                                                                                       *
519                Town Code Section 285-41                                                                                                        *
522   2017-01-26   01/26/17 Zoning Map                                                                        TOG0017086                           **
524                Photos of the GNC from website                                                                                                  *
525   2018-04-12   4/12/18 Blackmore Aff                                                                                                           *
527   1996-10-13   Roberta Hershenson, "Development Becomes an Issue at Greenburgh Nature Center," NY Times                                        *
528                Photo of Scarsdale Woods                                                                                                        *
529   2006-06-23   Munson Company Survey                                                                                                           *
532   2007-08-08   Mark Stellato Memorandum to ZBA re Zoning History Study of 1 Dromore Road                  TOG0006213-TOG0006214                *
533   1957-00-00   1957 Town Zoning Map                                                                       TOG0017051                           *
534   1969-01-14   Town Zoning Map (supplemental)                                                                                                  *
535   1980-00-00   Town Zoning Map                                                                                                                 *
536   1984-00-00   Town Zoning Map                                                                            TOG0017061                           *
537   1987-07-01   Town Zoning Map                                                                            TOG0017066                           *
538   1987-08-01   Town Zoning Map                                                                                                                 *
539   1991-01-01   Town Zoning Map                                                                                                                 *
540   1991-07-01   Town Zoning Map                                                                            TOG0017070                           *
542                Town Code Section 285-12                                                                                                        *
543                Town Code Section 285-10A                                                                                                       *
547   2012-05-25   Excerpts of CPSC Zoning Map Report                                                         TOG0001741, TOG0002020, TOG0002021   *
548                Town Code Section 285-29.1                                                                                                      *
549   1978-05-24   Town Board Meeting Minutes Regarding Proposed CA District                                                                       *
550   1976-10-01   October 1976 Central Avenue Corridor Summary Report                                                                             *
551   1980-06-25   Town Board Resolution Adopting New Zoning Ordinance                                                                             *
552   1996-11-06   Planning Board Hearing Transcript Regarding Conservation District Overlay                  TOG0140428-TOG0140469                *
553   1997-04-09   Local Law No. 5 Creating Conservation District Overlay                                     TOG0140362-TOG0140366                *
554                Town Code Section 285-9                                                                                                         *
555   1958-00-00   Tax Map                                                                                                                         *
556   1997-05-21   Planning Board Public Hearing Transcript                                                   TOG0139587-TOG0139601                *
558   1997-11-01   Town Zoning Map                                                                                                                 *
559   2000-06-01   Town Zoning Map                                                                                                                 *
560   2006-06-01   Town Zoning Map                                                                                                                 *
561   2007-02-01   Town Zoning Map                                                                            TOG0017079                           *
562   2007-08-09   Nathan Prystowsky Memorandum to Edward Lieberman re Zoning Analysis                        TOG0010564                           *
563   2011-10-07   Affidavit of Thomas Madden in 09-1904 (Feiner I)                                                                                *
565                Town Code Section 285-64                                                                                                        *
567   1995-1997    Town Personnel File of Janet Giris                                                                                              *
568   1999-07-02   Dromore Deed between O'Kun and Thomas                                                      Covenant Lit Dkt. 167                *
569   2019-03-15   Philip Thomas Aff                                                                                                               *
571   2004-08-31   S&R Articles of Incorporation                                                              S&R014970 - S&R014979                **
572   2019-07-24   Cantatore Report                                                                                                                *
573   2004-03-04   Letter: Gary Spilatro to Richard Troy re 62 Dromore Road                                   SPILATRO 0051-SPILATRO 0059
574   2004-03-25   Fax: Peter Gaito to Thomas Madden                                                          PG000002-PG000004                    *
576   1999-07-01   Substitute Certificate of Occupancy for O'Kun Property                                                                          *
578   2007-08-30   John Lucido Memorandum Submitted to ZBA                                                    S&R018864                            *
579   2019-04-05   Covenant Decision                                                                                                               *
580   2013-02-19   ECC Letter to Lewis and PB re S&R's Site Plan App.                                         JMC007035-JMC007043                  *
582   2006-02-17   Email: Michael Wien to Jill Lane re 1 Dromore Road                                                                              *
583   2006-05-17   Email: Jeffrey Mitzner to Michael Wien re Draft First American Title Insurance Policy      TANNENBAUM 0034 - TANNENBAUM 0044    *
584   2006-05-22   Email: Michael Wien to Jeffrey Mitzner re Draft First American Title Insurance Policy      S&R023303 - S&R023304                *
585   2006-05-24   Contract of Sale Between Philip Thomas and S&R                                             S&R014801 - S&R014830                **
587   2017-01-10   Covenant Decision                                                                                                               *
                                            Case
                                            Case 7:16-cv-08043-CS
                                                 7:16-cv-08043-CS Document
                                                                  Document 352-2
                                                                           353 Filed
                                                                                 Filed12/23/20
                                                                                       12/22/20 Page
                                                                                                 Page286 of
                                                                                                         of 34
                                                                                                            12

590   2006-12-14   Feiner Blog Post: An Opportunity to Save Open Space in Edgemont and Help the Nature Center                             *
591                IRS Form 8283                                                                                                          *
592   2006-12-11   Email S Troy to J Sullivan re 1 Dromore                                                      S&R013259                 **
593   2007-01-05   Email: Mark Weingarten to Paul Feiner re Troy/Nature Center                                  TOG0008840                *
594   2006-09-27   Town Board Meeting Minutes and Transcript                                                                              *
595   2006-09-11   ECC Minutes                                                                                                            *
596   2006-10-10   McNally/ECC Letter to TB                                                                                               *
600   2007-02-28   Town Board Minutes and Transcript                                                                                      *
601   2007-04-26   S&R Appeal to ZBA                                                                            S&R016731-S&R016755       *
602   2007-07-19   ZBA Hearing Transcript Excerpt                                                               TOG0006613-TOG0006630     *
604   2007-08-16   ZBA Hearing Transcript Excerpt                                                               TOG0006656-TOG0006679     *
606   2007-09-20   ZBA Public Hearing Transcript                                                                TOG0014400-TOG0014455     *
607   2011-01-28   Deposition Transcript of Steven Belasco                                                      S&R001359-S&R001490       *
613   2019-07-24   Madeo Expert Report                                                                                                    *
614   2009-04-02   Thomas Madden Letter to William Harrington re S&R Site Plan                                  TOG0053235-TOG0053238     *
615   2009-08-11   Slope Clearance and Wetland/Watercourse Clearance Forms                                                                *
619   2011-10-28   Audio Recording of CPSC Meeting                                                                                        *
620   2011-12-12   Email: Edye McCarthy to Anthony Fabrizio re Town of Greenburgh GIS Zoning Map                TOG00386740               *
621   2011-12-21   Email: Garrett Duquesne to Anthony Fabrizio re Zoning Map                                    TOG0090641-TOG0090642     *
622   2012-01-13   Email: Giris to Lucido RE: Sheraton                                                          TOG0091967-TOG0091969     *
628   2012-02-28   Town Board Resolution to Review Zoning Map                                                                             *
629   2013-04-23   Tim Lewis Aff. in Feiner II                                                                                            *
630   2012-05-25   Memo: CPSC to Town Board                                                                                               *
631   2012-05-25   Town Board Resolution Referring Local Law                                                    RA570-RA573               *
633   2012-06-20   Planning Board Meeting Minutes and Transcript                                                                          *
634   2012-07-18   Planning Board Meeting Minutes and Transcript                                                                          *
635   2012-07-19   Planning Board Recommendation to Town Board                                                  RA503-RA504               *
637   2012-09-12   Town Board Meeting Minutes                                                                                             *
639   2013-04-23   Garrett Duquesne Aff. in Feiner II                                                                                     *
640   2012-09-12   PB Meeting Minutes                                                                                                     *
641   2013-02-06   PB Hr’g Tr.                                                                                  TOG00144427-TOG00144473   *
642   2013-02-20   PB Hr’g Tr                                                                                   JMC002506                 *
643   2013-01-16   PB Meeting Minutes and Transcript                                                                                      *
644   2012-12-05   Planning Board Meeting Minutes                                                                                         *
645   2013-03-20   PB Hr’g Tr                                                                                   TOG0005813-TOG0005870     *
647   2013-02-20   GNC Letter to PB re S&R's Site Plan App.                                                     JMC007148-JMC007153       *
648                Town Code Section 285-57C                                                                                              *
649   2019-05-23   Lewis Letter to Jakoby                                                                                                 *
651   2013-08-20   Town Notice of Appeal in Feiner II                                                                                     *
653   2017-05-04   Westchester Municipal Planning Federation Letter to Feiner                                   TOG0003354                *
655   2016-03-04   Covenant Litigation Complaint                                                                                          *
656   2019-09-20   Stip. as to Sisters                                                                                                    *
671   2019-07-24   Initial Expert Appraisal & Correction Report by Jonathan Bernz                                                         *
672   2019-09-10   Clark Expert Rebuttal Report                                                                                           *
674                Town Code Section 285-6 & 7                                                                                            *
675                Greenville CDP Boundary Change 2000-2010                                                                               *
677                Greenburgh Subsidized Housing Income Limits                                                                            *
678   2019-04-24   HUD FY 2019 Income Limits Notice                                                                                       *
679                HUD Housing Choice Voucher Factsheet                                                                                   *
683   2006-10-23   Feiner Blog Post: Blog About the Blog                                                                                  *
685   2007-01-12   Town Board Resolution Scheduling Public Hearing on Proposed Moratorium                                                 **
686   2012-03-15   Email from Duquesne to McLaughlin RE: New York School Age Multipliers                        TOG00376485               **
688                Town Code Section 285-5                                                                                                *
690   2007-01-24   Town Board Meeting Minutes                                                                                             *
692   2011-10-24   Email: Garrett Duquesne to Francis Sheehan re CPSC Meeting October 28 2011                   TOG00142197-TOG00142198   *
                                             Case
                                             Case 7:16-cv-08043-CS
                                                  7:16-cv-08043-CS Document
                                                                   Document 352-2
                                                                            353 Filed
                                                                                  Filed12/23/20
                                                                                        12/22/20 Page
                                                                                                  Page297 of
                                                                                                          of 34
                                                                                                             12

695   2012-08-15   Planning Board Memo                                                                                                          TOG0006077-TOG0006079                                  *
696   2012-08-15   Planning Board Meeting Minutes and Transcript                                                                                                                                       *
697   2013-05-01   Planning Board Meeting Minutes                                                                                               TOG0005550-TOG0005554                                  *
699   2017-11-01   Site Plan Extension Approvals                                                                                                TOG0005372 & 11/6/19 PB Mtg. Min.                      **
700   2019-09-10   Cantatore Expert Rebuttal Report                                                                                                                                                    *
701   2019-09-10   Madeo Rebuttal Expert Report                                                                                                                                                        *
703                Sewer and Street Maps                                                                                                        TOG000258053                                           *
704   2005-07-04   Email Feiner to Simms re 1 Dromore Road                                                                                      TOG0015317                                             *
706   2019-11-29   Clark Expert Report                                                                                                                                                                 *
707   2016-04-27   Town Answer in Covenant Litigation                                                                                                                                                  *
708   2019-09-09   Town's Covenant Litigation Settlement Letter                                                                                                                                        *
712                HMDA Data
713   2006-05-24   S&R's Deed to Property                                                                                                                                                              *
742   2013-01-19   Sisters’ Letter to PB re S&R's Site Plan App.                                                                                TOG0005201                                             *
759   2013-07-22   Complaint in S&R Dev Estates v Town (2013 Covenant Litigation)                                                                                                                      *
762   2016-01-05   Email Sysak to Schmidt re Planning Board Draft Decision                                                                      TOG00234360                                            *
763   2016-01-05   Email Ryan to Duquesne re Dromore Road                                                                                       TOG00234376                                            *
765   2019-07-17   State Court Transcript re Settlement in Restrictive Covenant litigation (NYSCEF Doc. 359)                                                                                           *
768   2019-03-14   Affidavit of Teuta Ahmedi                                                                                                                                                           *
769   2005-10-06   Stephen Troy Affidavit in Opposition in Philip Thomas Litigation                                                             S&R015270 - S&R015271                                  *
770                Affidavit of Rick Troy in in Dromore Road LLC v Thomas                                                                       S&R015265-S&R015269                                    *
900   1910-03-24   Original Deed to Sisters' Property (Lot 6)                                                                                   Covenant Lit Dkt. 152                                  *
901   1912-03-12   Original Deed to S&R's Property (Lot 5)                                                                                      Covenant Lit Dkt. 153                                  *
902   1916-04-24   Original Deeds for Remaining Subdivision Lots (Lots 1-4, 7-10)                                                               Covenant Lit Dkt. 198                                  *
903   1972-08-08   Mutual Release of Restrictive Covenants Between Owner of Lot 1, Lots 2, 3, & Portions of Lots 4 & 5, & Lot 7                 Covenant Lit Dkt. 159                                  *
904   1979-08-24   Mutual Release of Restrictive Covenants Between Owners of Lots 2, 3, & Portions of Lots 4 & 5, & Lot 6                       Covenant Lit Dkt. 160                                  *
905   1980-07-31   Sanitary Sewer Map for GNC                                                                                                   TOG00258049                                            *
906   1980-09-30   Mutual Release of Restrictive Covenants Between Owners of Lots 2, 3, & Portions of Lots 4 & 5, & Lot 5                       Covenant Lit Dkt. 161                                  *
908   1996-11-05   Minutes of Meeting Between the Sisters, the Paulist Fathers, and Town Officials                                              SISTERS000028-SISTERS000030
912   1998-09-08   Letter: Brett Auerhahn to Gabriel Senor re Ownership of Dromore Road                                                         TOG00258058                                            *
914   2004-07-01   Title Report Faxed to First American by Tom Reale                                                                            Covenant Lit Dkt. 172                                  *
915   2006-02-01   Town Water District Map, Sheet No. F-2                                                                                       TOG00258052                                            *
916   2006-02-01   Town Street Map, Sheet No. F-2                                                                                               TOG00258054                                            *
                                                                                                                                                http://greenburghny.cit-e.net/Cit-e-
917   2006-04-12   Feiner Blog Post: Waterwheel foreclosure opens possibility of affordable housing                                             Access/news/archnews.cfm?NID=5354&TID=10&ju            *
                                                                                                                                                mp2=0
                                                                                                                                                http://greenburghny.cit-e.net/Cit-e-
918   2006-05-31   Feiner Blog Post: Proposal to Help Residential Taxpayers Avoid Big Tax Hikes                                                 Access/news/archnews.cfm?NID=5620&TID=10&ju            *
                                                                                                                                                mp2=0
919   2006-09-19   Feiner Letter to Balasco re Community Concerns about Development on Central Ave                                              TOG0012144
920   2006-09-19   Feiner Letter to Schwartz re Community Concerns about Development on Central Ave                                             TOG0012145                                             *
921   2006-09-19   Feiner Letter to ECC and Edgemont School Board Members re Community Concerns about Development on Central Ave                TOG0012146                                             *
                                                                                                                                                 http://pfeiner.blogspot.com/2006/10/barnes-noble-
922   2006-10-08   Feiner Blog Post: Barnes & Noble to Close on Central Ave                                                                                                                            *
                                                                                                                                                 to-close-on-central-ave.html
                                                                                                                                                 http://pfeiner.blogspot.com/2006/10/help-wanted-
924   2006-10-22   Feiner Blog Post: Help Wanted- Town May Evict Tenants on Foreclosed Property                                                                                                        *
                                                                                                                                                 town-may-evict-tenants-on.html
                                                                                                                                                 https://greenburghny.new.swagit.com/videos/7806
925   2006-10-25   Town Board Meeting Minutes, Transcript, and Video                                                                                                                                   *
                                                                                                                                                 9
                   Feiner Blog Post: Should the town cooperate with Ardsley in buidling affordable housing for village/town employees, volunteer https://pfeiner.blogspot.com/2006/10/should-town-
926   2006-10-27                                                                                                                                                                                       *
                   firefighters, ambulance corp members?                                                                                         cooperate-with-ardsley-in.html
                                                                                                                                                 https://pfeiner.blogspot.com/2006/10/carvels-first-
927   2006-10-28   Feiner Blog Post: Carvel's First Store to Close on Central Ave, Comments 8, 15, 16, 17, 23, and 31                                                                                  *
                                                                                                                                                 store-to-close-on.html
928   2006-11-02   Planning Board Memo re Comprehensive Plan Update                                                                                                                                    *
929   2006-11-08   Town Board Meeting Minutes & Transcript                                                                                                                                             *
                                             Case
                                             Case 7:16-cv-08043-CS
                                                  7:16-cv-08043-CS Document
                                                                   Document 352-2
                                                                            353 Filed
                                                                                  Filed12/23/20
                                                                                        12/22/20 Page
                                                                                                  Page308 of
                                                                                                          of 34
                                                                                                             12

                                                                                                                                         https://pfeiner.blogspot.com/2006/11/central-ave-
930   2006-11-11   Feiner Blog Post: Central Ave Changes: Turcos Sold to Morton Williams, Comments 2, 7, 9, 12, 13, 15.                                                                      *
                                                                                                                                         changes-turcos-sold-to.html
                                                                                                                                         https://pfeiner.blogspot.com/2006/11/tenants-
931   2006-11-15   Feiner Blog Post: Tenants, Taxpayers Win Victory at Affordable Housing on Manhattan Ave                                                                                   *
                                                                                                                                         taxpayers-win-victory-at.html
                                                                                                                                         http://greenburghny.cit-e.net/Cit-e-
932   2006-11-22   Feiner Blog Post: Help the Less Fortunate During the Holiday Season                                                   Access/news/archnews.cfm?NID=6561&TID=10&ju         *
                                                                                                                                         mp2=0
                                                                                                                                         https://pfeiner.blogspot.com/2006/11/edgemont-
933   2006-11-25   Feiner Blog Post: Edgemont Civic Leaders Proposed Moratorium on Residential Development on Central Ave                                                                    *
                                                                                                                                         civic-leaders-propose.html
                                                                                                                                         https://pfeiner.blogspot.com/2006/12/wanted-
934   2006-12-10   Feiner Blog Post: Wanted: Goals 2007                                                                                                                                      *
                                                                                                                                         goals-2007.html
938   2006-12-21   Feiner Email to Town Board                                                                                            TOG0008771                                          *
                                                                                                                                         http://greenburghny.cit-e.net/Cit-e-
939   2007-01-01   Feiner Blog Post: Goals 2007                                                                                          Access/news/archnews.cfm?NID=6636&TID=10&ju         *
                                                                                                                                         mp2=0
940   2007-01-02   Gblist Email of Feiner Blog Post: Abinanti Offers to Help Town Protect Nature Center                                  TOG0008791                                          *
                                                                                                                                         https://pfeiner.blogspot.com/2007/01/legislator-
941   2007-01-07   Feiner Blog Post: Lesgislator Abinanti Urges County to Assist Town Protect Property Near Nature Center, Comment 34                                                        *
                                                                                                                                         abinanti-urges-county-to.html
942   2007-01-08   Email: Michael Sims to Paul Feiner re Troy/Nature Center                                                              TOG008879                                           *
                                                                                                                                         https://greenburghny.new.swagit.com/videos/7807
943   2007-01-10   Town Board Meeting video                                                                                                                                                  *
                                                                                                                                         4
944   2007-02-02   Site Plan Submission Parts I and II                                                                                   TOG0003355-TOG0003422                               *
946   2007-02-14   Email Land Trust Alliance to R Troy re Concservation Easements                                                        S&R004814-S&R004816                                 *
948   2007-11-19   Letter Margaret Goldberg to Stellato re Resolution re Zoning of 62 Dromore Rd                                         GNC-FED001149                                       *
949   2012-01-25   Town Board Meeting, Public Comment 1 & 2                                                                                                                                  *
                                                                                                                                         https://greenburghny.new.swagit.com/videos/78208
950   2012-01-26   Email: Rick Troy to Bob Roth RE: Dromore Road                                                                         S&R014604                                           *
951   2012-03-19   Planning Board Report Update                                                                                          TOG0006071-TOG0006073                               *
                                                                                                                                         https://greenburghny.swagit.com/play/07252012-
953   2012-07-25   Town Board Public Hearing, 24:48 – 25:35                                                                                                                                  *
                                                                                                                                         610,
955   2012-12-26   Email from Ryan to S&R with subject "Revised Site Plan"                                                               JMC009641                                           *
956   2013-01-14   ECC Letter to Planning Board re Dromore Road                                                                          JMC003379                                           *
957   2013-01-14   Memo from Garrett Duquesne to Ken Cioce & Daniel Raftery                                                              S&R018154                                           **
958   2013-02-01   GNC Letter to PB re S&R's Site Plan App.                                                                              JMC003385                                           *
959   2013-02-04   ECC Letter to PB re S&R's Site Plan App.                                                                              JMC002920                                           *
960   2013-02-14   Letter from Scarsdale Woods to PB re S&R's Site Plan App.                                                             JMC003559                                           *
963   2013-04-16   Letter from ECC to PB re S&R's Site Plan App.                                                                         JMC002284-JMC002299                                 *
964   2013-08-23   Sister Mary Francis Blackmore Aff.                                                                                    Covenant Lit Dkt. 220                               *
966   2014-05-19   Email: Howard Hirsch to Madden RE: Edgemont - corrected paragraph for % increase                                      TOG00167271 – TOG00167273                           *
968   2015-03-10   BOE Meeting Minutes                                                                                                   ESD FOIA Response
970   2012-01-20   Email: Sheehan to Town Board RE: REVISED TENTATIVE AGENDA                                                             TOG00334718-TOG00334719                             *
971   2016-02-03   PB Meeting minutes and transcript                                                                                                                                         *
973   2016-04-06   PB Meeting minutes and transcript                                                                                                                                         *
                                                                                                                                         https://greenburghny.new.swagit.com/videos/0622
974   2016-06-22   TB Meeting minutes and video                                                                                                                                              *
                                                                                                                                         2016-841#0
                                                                                                                                         https://greenburghny.new.swagit.com/videos/0712
975   2016-07-12   TB Meeting minutes and video                                                                                                                                              *
                                                                                                                                         2016-1321#0
                                                                                                                                         https://greenburghny.new.swagit.com/videos/0804
977   2016-08-04   TB Meeting minutes and video                                                                                                                                              *
                                                                                                                                         2016-1022#0
                                                                                                                                         https://greenburghny.new.swagit.com/videos/0928
979   2016-09-28   TB Meeting minutes and video                                                                                                                                              *
                                                                                                                                         2016-1230#0
981   2016-11-27   Email: Feiner to Tim Lewis RE: S&R Development-One Dromore Road-State Court Decisions                                 TOG0276956                                          **
982   2016-12-02   Email: Feiner to Margaret Goldberg RE: dromore mapping                                                                TOG0277384                                          *
983   2018-04-18   Email: Anne Darelius to Brian Simmons RE: Proposed Dromore Road Sidewalk and Drainage Improvements - NYSDOT Perm 33   TOG0387550                                          *
984   2019-10-07   Stip. of Discontinuance of Covenant Litigation as to Town                                                                                                                 *
                                              Case
                                              Case 7:16-cv-08043-CS
                                                   7:16-cv-08043-CS Document
                                                                    Document 352-2
                                                                             353 Filed
                                                                                   Filed12/23/20
                                                                                         12/22/20 Page
                                                                                                   Page319 of
                                                                                                           of 34
                                                                                                              12

986    1912-00-00   1912 Subdivision Map                                                                   Covenant Lit Dkt. 154                           *
987    1916-00-00   1916 Subdivision Map                                                                   Covenant Lit Dkt. 155                           *
988    2018-05-11   Sister Marie Aimee McEvoy Affidavit                                                    Covenant Lit Dkt. 247                           *
990    2018-05-11   Sister Mary Angela Jolly Affidavit                                                     Covenant Lit Dkt. 296                           *
991                 S&R Download: A Model Conservation Easement with Key Provisions Explained              S&R004835-S&R004850                             *
992                 Photos of Monastery and Dromore Road from Sister McEnvoy's Affidavit in Covenant Lit   Covenant Lit Dkts 250-285                       *
993    1996-09-09   Local Law 9-1996                                                                                                                       *
994    2015-12-02   PB Work Session Minutes                                                                TOG0005406                                      *
996    2006-07-11   Email: R. Troy to Sullivan re 1 Dromore                                                S&R013331                                       **
998    2007-01-31   Letter: S&R to Planning Board (plus drafts)                                            S&R013201;S&R014680; S&R014684; S&R018923       *
999    2007-02-12   Email from R. Troy to S. Troy re Draft Planning Board Letter                           S&R013169-S&R013176                             *
1000   2008-11-10   Offenberg Appraisal                                                                    S&R001688-S&R001699                             **
1001   2008-12-08   Memo: Madden to Lucido re Site Plan                                                    TOG0003541                                      **
1003   2009-11-18   PB Development Staff Report                                                            TOG0004422                                      *
1004   2009-10-30   PB 07-07 S & R Development Staff Report 10-30-09.pdf                                   TOG0004430                                      *
1007   2012-01-26   Letter: Harrington to PB and ZBA without attachment                                    TOG0005057                                      *
1009   2012-02-29   Site Plan Application Form                                                             TOG0004725                                      *
1011   2012-03-01   Planning Board Report Update                                                           TOG0006067                                      *
1012   2012-03-07   Planning Board Work Session Minutes                                                    TOG0003665                                      *
1016   2012-06-22   JMC Drawings                                                                           TOG0004551                                      **
1019   2012-11-01   Memo: Lucido to Duquesne re Multi-Family Site Application                              TOG0005086                                      **
1021   2013-01-11   Planning Board Report Update                                                           TOG0006062                                      *
1022   2013-01-14   Memo: Lucido to Duquesne re 2nd Application Review Request                             TOG0005085                                      **
1023   2013-01-29   Memo: Lucido to Duquesne re 3rd Application Review Request                             TOG0005114                                      **
1024   2013-01-31   Planning Board Report Update                                                           TOG0006063                                      *
1025   2013-02-06   JMC On-Site Fire Access Drawing                                                        TOG0004721                                      *
1026   2013-02-06   PB Work Session Minutes                                                                TOG0005484                                      *
1028   2013-02-20   PB Work Session Minutes                                                                TOG0005412                                      *
1029   2013-02-20   PB Public Hearing Transcript                                                           TOG0005698                                      *
1030   2013-03-20   PB Work Session Minutes                                                                TOG0005534                                      *
1032   2013-04-17   PB Work Session Minutes                                                                TOG0005547                                      *
1033   2013-04-17   PB Public Hearing Transcript                                                           TOG0005634                                      *
1035   2015-11-13   Planning Board Report Update                                                           TOG0006065                                      **
1036   2015-12-02   Planning Board Meeting Transcript                                                      TOG0005673                                      *
1037   2016-01-06   PB Work Session Minutes                                                                TOG0005378                                      *
1038   2016-04-18   Email: R Troy to Ryan re Townhouse Layout                                              S&R014331-32                                    **
1040   2017-10-23   Letter: James Ryan to Planning Board re 1st Request for Extension                      TOG0005370                                      **
1041   2017-11-01   PB Work Session Minutes                                                                TOG0005398                                      *
1043                Town Environmental Impact Statement for CD Overlay                                     SISTERS000131                                   *
1044   2017-08-11   Draft Letter: Ryan to Glathaar re JMC Project 6103                                     JMC009067                                       *
1045   2017-08-23   Draft Letter: Ryan to Glathaar re JMC Project 6103                                     JMC009069                                       *
1046   2017-08-23   Draft Letter: Ryan to Glathaar re JMC Project 6103                                     JMC009071                                       *
1047   2017-08-23   Letter: Ryan to Glathaar re JMC Project 6103                                           JMC009073                                       **
1049   2017-08-23   Letter: Ryan to Glathaar re JMC Project 6103                                           JMC009077                                       **
1050   2007-04-14   Email: Bernstein to Sheehan re Edgemont 101/Comp Plan                                  TOG0321941                                      *
1051   2007-07-13   Email: Bernstein to Sheehan re FYI - Response to Feiner                                TOG0321943                                      *
1052   2007-07-13   Email: Carol Wielk to Sheehan re Supervisor Uses Town Email for Political Attack       TOG0321945                                      *
1053   2007-07-16   Email: Carol Wielk to Sheehan re you misunderstood                                     TOG0321948                                      *
1054   2007-02-01   S&R Download: Reduce Your Taxes with Conservation Easements                            S&R004832-S&R004834                             *
1055   2006-09-15   Sullivan Site Drawings                                                                 S&R008550-58                                    **
                                                                                                           https://www.greenburghny.com/DocumentCenter/
1056   2016-09-28   2016 Comprehensive Plan                                                                View/1948/Adopted-Comprehensive-Plan-Reduced-   *
                                                                                                           Size-PDF
                                              Case
                                               Case7:16-cv-08043-CS
                                                    7:16-cv-08043-CS Document
                                                                      Document352-2
                                                                               353 Filed
                                                                                    Filed12/23/20
                                                                                          12/22/20 Page
                                                                                                    Page32
                                                                                                         10ofof34
                                                                                                                12

                                                                                                                                            http://www.p12.nysed.gov/irs/statistics/enroll-n-
1058                NYSED Archive of NYS School Districts’ Enrollment Data 1976/77 Through 2019/20 School Years                                                                                 *
                                                                                                                                            staff/home.html
1059                NYSED Archive of Edgemont UFSD Annual Reports 1998/99 through 2018/19 School Years                                                                                          *
1060   2000-10-25   2000 Comprehensive Plan                                                                                                 TOG0067478-TOG0067578                               *
1061   2003-01-08   2003 Addendum to 2000 Comprehensive Plan                                                                                TOG00186407-TOG00186512                             *
                                                                                                                                            http://greenburghny.cit-e.net/Cit-e-
1062   2004-03-23   Supervisor's Report: RFPs for development of affordable housing                                                         Access/news/archnews.cfm?NID=2246&TID=10&ju         *
                                                                                                                                            mp2=0
                                                                                                                                            http://greenburghny.cit-e.net/Cit-e-
1063   2004-03-31   Supervisor's Report: Town Working for Affordable Housing                                                                Access/news/archnews.cfm?NID=2268&TID=10&ju         *
                                                                                                                                            mp2=0
                                                                                                                                            http://greenburghny.cit-e.net/Cit-e-
1064   2004-10-29   Supervisor's Report: Hastings Affordable Housing…Habitat for Humanity                                                   Access/news/archnews.cfm?NID=3060&TID=10&ju         *
                                                                                                                                            mp2=0
1065   2006-04-29   Memo by Mark Stellato to Steve Bass re Expansion of Affordable Housing Opportunities                                    TOG0012016-TOG0012018                               *
1066   2006-06-16   Email: Steve Troy to Brian Kraut RE: 1 Dromore Rd, Scarsdale, NY                                                        S&R013435-S&R013436                                 **
1067   2006-07-10   Email: Andrew Kurtz to Steve Troy RE: Environmental Attorney                                                            S&R013351-S&R013355                                 **
                                                                                                                                            https://greenburghny.new.swagit.com/videos/7939
1068   2014-04-29   Video of Comprehensive Plan Steering Committee Hearing                                                                                                                      *
                                                                                                                                            7
1069   2006-07-17   Email: Sullivan to R.Troy RE: Dromore Meeting - 10:00 A.M., Tuesday                                                     S&R018952                                           *
1070   2006-09-06   Planning Board Work Session Minutes                                                                                                                                         *
1071   2006-09-13   JMC Transmittal to Sullivan                                                                                             S&R017199                                           *
                                                                                                                                            https://greenburghny.new.swagit.com/videos/7939
1072   2014-05-10   Video of Comprehensive Plan Steering Committee Hearing                                                                                                                      *
                                                                                                                                            8
1073   2006-09-18   Email: Brian Carcaterra to R.Troy RE: Deals                                                                             S&R013281                                           **
                                                                                                                                            https://greenburghny.new.swagit.com/videos/7939
1074   2014-05-22   Video of Comprehensive Plan Steering Committee Hearing                                                                                                                      *
                                                                                                                                            9
                                                                                                                                            https://greenburghny.new.swagit.com/videos/7940
1076   2014-06-02   Video of Comprehensive Plan Steering Committee Hearing                                                                                                                      *
                                                                                                                                            0
1077   2006-10-10   Sullivan Invoice                                                                                                        S&R017200                                           **
                                                                                                                                            http://pfeiner.blogspot.com/2006/10/questionsissu
1078   2006-10-14   Feiner Blog Post: Questions/Issues of the Day-your input wanted                                                                                                             *
                                                                                                                                            es-of-day-your-input.html
                                                                                                                                            https://pfeiner.blogspot.com/2006/10/join-in-
1080   2006-10-18   Feiner Blog Post: Join In The Feiner Foot-Fest FORM                                                                                                                         *
                                                                                                                                            feiner-foot-fest-form.html
                                                                                                                                            http://pfeiner.blogspot.com/2006/10/tax-breaks-
1081   2006-10-18   Feiner Blog Post: Tax Breaks for Manhattan Ave                                                                                                                              *
                                                                                                                                            for-manhattan-ave.html
1084   2006-11-02   Letter from Bob Roth to Carlin Simpson                                                                                  S&R007385-S&R007386 & JMC005288-JMC005289           *

1086   2006-11-15   Carlin Simpson Geotech Proposal                                                                                         S&R007387-S&R007389, S&R025693-S&R025696            *
                                                                                                                                            http://pfeiner.blogspot.com/2006/12/444-units-of-
1087   2006-12-14   Feiner Blog Post: 444 Units of Housing to Be Built in E. Irvington                                                                                                          *
                                                                                                                                            housing-to-be-built-in-e.html
                                                                                                                                            http://pfeiner.blogspot.com/2006/12/response-to-
1088   2006-12-14   Feiner Blog Post: Response to Bloggers-Edgemont May Get More Open Space                                                                                                     *
                                                                                                                                            bloggers-edgemont-may-get.html
1089   2006-12-15   Fax: R Troy to S Troy re Expenses                                                                                       S&R025697-S&R025701                                 *
1090   2006-12-19   Town Board Special Meeting Minutes and Transcript                                                                                                                           *
1092   2007-01-03   Email from J. Giris to S. Troy re Feiner's Blog Post titled Abinanti Offers to Help Protect the Nature Center           JMC008980                                           *
1093   2007-01-03   S&R Download: Westchester Land Trust's Biography Page of Paul Gallay                                                    S&R004817                                           *
1094   2007-01-06   Gblist Email on behalf of Paul Feiner re CAC Favors Acquisition of Dromore Road property                                TOG0008852                                          *
1095   2007-01-09   S&R Download or article titled News from the Land Trust Alliance Northeast Program                                      S&R004825                                           *
1096   2007-01-09   Printout: Upper Valley Land Trust, "Conservation Options for Landowners”                                                S&R004827                                           *
1097   2007-01-10   Town Board Meeting Minutes                                                                                                                                                  *
1098   2007-01-12   Town Board Special Meeting Minutes                                                                                                                                          *
1099   2007-01-12   Email from Stellato to Planning Board enclosing copy of draft moratorium law
1100   2007-01-15   S&R Download: Westchester Land Trust Article titled How to Preserve Your Property by Creating a Conservation Easement   S&R004818                                           *
                                             Case
                                              Case7:16-cv-08043-CS
                                                   7:16-cv-08043-CS Document
                                                                     Document352-2
                                                                              353 Filed
                                                                                   Filed12/23/20
                                                                                         12/22/20 Page
                                                                                                   Page33
                                                                                                        11ofof34
                                                                                                               12

1101   2007-01-11   Email to Insardi re sample affordable housing legislation                                                               TOG0015351                                           *
1102   2007-01-24   Planning Board Meeting Minutes                                                                                                                                               *
1103   2007-01-27   Handwritten attendance sheet                                                                                            TOG0141260                                           *
1104   2007-02-02   Gblist Email on behalf of Paul Feiner re Country Offers Opinion on Central Ave Moratorium                               TOG0009173                                           **
1105   2007-02-05   Westchester1 Article titled "Abinanti offers to help town protect nature center"                                        S&R000566                                            *
1106   2007-02-09   Email: Madden to Giris RE: 62 Dromore Road Application                                                                  TOG0009232-TOG0009238                                *
1107   2007-02-21   Planning Board Meeting Minutes and Transcript                                                                                                                                *
1108   2007-02-23   Email: S Troy to John Sullivan re Response to Comments by Thomas Madden                                                 S&R013138                                            **
1109   2007-02-28   Planning Board Meeting Minutes                                                                                                                                               *
1110   2007-07-19   Rick Troy's Supplemental Aff. in ZBA Hearing                                                                             TOG0006571-TOG0006585                               *
                                                                                                                                             http://greenburghny.cit-e.net/Cit-e-
1111   2007-10-13   Supervisor Report: Comprehensive Plan - Consultant Interviews/Background                                                 Access/news/archnews.cfm?NID=9013&TID=10&ju         *
                                                                                                                                             mp2=0
1112   2007-10-18   Dissenting Decision of Rohan F. Harrison                                                                                 TOG0006152-TOG0006164                               *
                                                                                                                                             http://pfeiner.blogspot.com/2007/10/town-to-turn-
1113   2007-10-24   Feiner Blog Post: Town to Turn Foreclosed Proeprty Into Affordable Housing                                                                                                   *
                                                                                                                                             foreclosed-property-into.html
                                                                                                                                             http://greenburghny.cit-e.net/Cit-e-
                    Feiner Blog Post: Unused Office Park Land for Affordable Housing…Waterwheel for Affordable Housing…Housing Authority Bus
1114   2007-11-21                                                                                                                            Access/news/archnews.cfm?NID=9420&TID=10&ju         *
                    Tour Dec 9
                                                                                                                                             mp2=0
                                                                                                                                             https://edgemontecc.files.wordpress.com/2014/11/
1115   2008-04-10   ECC Meeting Minutes re Comprehensive Plan                                                                                comprehensive_plan_meeting_-                        *
                                                                                                                                             _ecc_comments.pdf
1116   2008-04-20   Fax from R. Troy to Steve Troy re Expenses                                                                               S&R025706 - S&R025715                               **
1117   2008-06-04   Town Board Minutes & Public Hearing Transcript on the Planning Board’s recommendation to extend the 10% set aside                                                            *

1118   2008-09-04   Town Board Minutes & Public Hearing Transcript on the Planning Board’s recommendation to extend the 10% set aside                                                            *
1119   2008-10-22   Town Board meeting minutes and continuation of Public Hearing on the extension of the 10% set aside                                                                          *
1120   2009-03-04   Planning Board Meeting Minutes                                                                                                                                               *
1121   2009-03-18   Planning Board Meeting Minutes                                                                                                                                               *
1122   2009-04-01   Planning Board Meeting Minutes                                                                                                                                               *
1124   2009-11-04   Planning Board Meeting Minutes                                                                                                                                               *
                                                                                                                                            https://homes.westchestergov.com/images/stories/
1125   2010-08-09   Westchester County Affordable AFFH Units Model Ordinance                                                                                                                     *
                                                                                                                                            settlementpdfs/AppendixD-1-i.pdf
1126   2011-09-27   Town Board Special Meeting video and minutes discussing Westhelp lease                                                  TOWN0007526                                          *
1127   2011-10-06   Feiner I Affidavit of Richard Troy in Opposition to Motion for Summary Judmgent with Exhibits                           Feiner I ROA 1404-1602                               *
1128   2011-11-08   Edgemont BOE Meeting Minutes                                                                                                                                                 *
1129   2011-11-22   Edgemont BOE Meeting Minutes                                                                                                                                                 *
1130   2011-12-13   Edgemont BOE Meeting Minutes                                                                                                                                                 *
1131   2012-05-16   Planning Board Meeting Minutes                                                                                                                                               *
1132   2012-10-17   Planning Board Meeting Minutes                                                                                                                                               *
1133   2013-03-01   Title Report Obtained by GNC                                                                                            TOG00380199-TOG00380216                              *
                                                                                                                                            Sup. Ct. Westchester Cnty., Index No. 52747/2016,
1134   2017-01-26   Sisters' Answer in Covenant Litigation                                                                                                                                       *
                                                                                                                                            NYSCEF Doc. No. 116
1136   2017-10-20   Sisters Answer                                                                                                                                                               *
1137   2018-02-12   S&R's Response to Town's Interrogatories                                                                                                                                     **
1138   2019-04-15   S&R's Updated Responses to Town's Interrogatories                                                                                                                            **
1139   2019-07-24   Town Expert's Review of 2005 Gelbtuch Appraisal by Jon Bernz                                                                                                                 *
1140   2019-07-24   Town Expert's Review of 2006 Gelbtuch Appraisal by Jon Bernz                                                                                                                 *
                                                                                                                                            https://go.boarddocs.com/ny/edgemont/Board.nsf/
1141   2019-09-24   Edgemont School Board Enrollment Presentation                                                                           files/BJSQ2E66B070/$file/Enrollment_2019121213       *
                                                                                                                                            1353.pdf
                                                                                                                                            https://go.boarddocs.com/ny/edgemont/Board.nsf/
                    Edgemont Union Free School District, District Wide Space Utilization Summary Report (presented at 12/10/2019 Board of
1142   2019-12-03                                                                                                                           files/BJXRCK6BB204/$file/Space%20utilization%20s     *
                    Education Mtg.)
                                                                                                                                            ummary%20report%20120919%20rev2.%20(1).pdf
                                             Case
                                              Case7:16-cv-08043-CS
                                                   7:16-cv-08043-CS Document
                                                                     Document352-2
                                                                              353 Filed
                                                                                   Filed12/23/20
                                                                                         12/22/20 Page
                                                                                                   Page34
                                                                                                        12ofof34
                                                                                                               12

1143   2013-07-00   Report on Zoning by Municipality in Westchester County, New York in HUD Litigation                                                                            *
1144                Complete settlement agreement with the Sisters in Covenant Litigation and/or this Litigation                                                                  *
1145                NYSED Archive of Annual Reports for all School Districts in Town                                           https://data.nysed.gov/lists.php?type=district     *
1146                HUD LIHTC Data                                                                                             https://lihtc.huduser.gov/                         *
                                                                                                                               https://www.huduser.gov/portal/datasets/assthsg.
1147                Picture of Subsidized Households 2018 Data                                                                                                                    *
                                                                                                                               html
                                                                                                                               https://www.nysenate.gov/legislation/laws/TWN/2
1148                NYS Town Law 272-A(6)(a)                                                                                                                                      *
                                                                                                                               72-A
1150   1987-07-08   Local Law No. 3-1987                                                                                                                                          *
1151   2007-02-07   Presentation to Planning Board prepared by Madden and Stellato                                             S&R001383-S&R001385                                *
1152   2007-02-26   Letter from Stellato to Giris re 62 Dromore Lane                                                           S&R016741                                          *
1153   2010-01-20   Email: Duquesne to Harrington RE: PB 07-07 S&R Development                                                 TOG0003656-TOG0003664                              *
1154   2012-03-13   Edgemont BOE Meeting Minutes                                                                                                                                  *
1155   2012-03-13   Edgemont BOE Resolution                                                                                                                                       *
1156   2012-06-04   Email: T. Schmidt to R. Troy RE: Water and Sewer                                                           JMC009010-JMC009013                                *
1157   2012-09-28   JMC Meeting Minutes                                                                                        JMC007875                                          *
1158   2012-10-25   JMC Meeting Minutes                                                                                        JMC008524                                          *
1161   2013-01-07   Email: P. Sysak to G. Duquesne RE: S&R                                                                     JMC008958                                          *
1162   2013-01-14   Email: S. Troy to P. Sysak RE: Proposed Multi-family Residential Development                               JMC008643-JMC008645                                *
1163   2013-01-15   Email: R. Roth to J. Ryan RE: Proposed Multi-family Residential Development                                JMC008649                                          *
1164   2014-03-21   Draft Comprehensive Plan                                                                                   TOG0006698-7132                                    *
1165   2015-03-24   Draft Comprehensive Plan                                                                                   TOG0007133-7564                                    *
1166   2015-08-25   Draft Comprehensive Plan                                                                                   TOG0007565-7975                                    *
1167   2016-04-20   Affidavit of James Ryan with Ex. J in Covenant Lit                                                         Covenant Dkts. 231, 241                            *
                                                                                                                               https://www.wpsba.org/site/handlers/filedownload
                                                                                                                               .ashx?moduleinstanceid=1340&dataid=4582&FileN
1168   2020-2021    Westchester-Putnam School Boards Association 2021 Executive Budget School Aid Run and Per Pupil Analysis   ame=WPSBA%2020-
                                                                                                                               21%20Executive%20Budget%20School%20Aid%20R
                                                                                                                               un%20and%20Per%20Pupil%20Analysis.pdf
                                                                                                                               S&R018522-S&R018613; S&R018614-S&R018662 &
                                                                                                                               S&R018439-S&R018482;
                                                                                                                               https://greenburghny.new.swagit.com/videos/7940
1169   2015-04-28   CPSC Public Hearing Transcripts and Videos                                                                                                                    *
                                                                                                                               1;
                                                                                                                               https://greenburghny.new.swagit.com/videos/7940
                                                                                                                               2
                                                                                                                               S&R018483-S&R018521;
1170   2015-10-01   CPSC Public Hearing Transcript and Video                                                                   https://greenburghny.new.swagit.com/videos/7940    *
                                                                                                                               3
1171   2016-03-16   PB Meeting Minutes and Transcript                                                                                                                             *
1172   2016-12-01   Demolition Permit                                                                                          S&R022927                                          *
